 

Exhibit 10.7

 

EXECUTION VERSION

 

AMENDMENT TO CREDIT AGREEMENT, DIRECTION AND WAIVER

This AMENDMENT TO CREDIT AGREEMENT, DIRECTION AND WAIVER, dated as of November
1, 2017 (this “Agreement”) amends that certain Credit Agreement, dated as of
June 5, 2017 (as amended, restated, amended and restated or otherwise modified
prior to the date hereof, the “Credit Agreement”), by and among SHARYLAND
DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and Canadian Imperial Bank of Commerce, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement (as amended by this Agreement)
and the rules of interpretation set forth therein shall apply to this Agreement.

RECITALS

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
parties to the Credit Agreement;

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Administrative Agent, for the benefit of itself and the Lenders under the Credit
Agreement, entered into that certain Second Amended and Restated Collateral
Agency Agreement, dated as of December 10, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral Agency
Agreement”), among the Borrower, the holders and lenders (or agents thereof) of
Permitted Secured Indebtedness from time to time party thereto, and The Bank of
New York Mellon Trust Company, N.A., acting in its capacity as collateral agent
(in such capacity, the “Collateral Agent”) for itself and the other Secured
Parties (as such term is defined in the Collateral Agency Agreement);

WHEREAS, to secure payment and performance of the Obligations (as such term is
defined in the Collateral Agency Agreement), the Borrower and the Collateral
Agent entered into that certain Amended and Restated Security Agreement, dated
as of September 29, 2015 (the “Security Agreement”);

WHEREAS, Sharyland Utilities, L.P., a Texas limited partnership (“Sharyland”) is
engaged in the electric distribution business in and around the cities of
Stanton and McAllen, Texas (the “Stanton/McAllen Distribution Business”) and the
electric distribution and transmission business in and around the cities of
Brady and Celeste, Texas (the “Brady/Celeste Business” and, together with the
Stanton/McAllen Distribution Business, the “Subject SU Businesses”) and owns the
assets that relate to the Subject SU Businesses more particularly described on
Schedule A to the SU Pre-Closing Merger Agreement (as defined below) and include
the Regulatory Assets (as defined in the Principal Merger Agreement defined
below) (collectively, the “SU Assets”);



--------------------------------------------------------------------------------

 

WHEREAS, the Borrower owns certain real property and other assets that it leases
to Sharyland pursuant to certain Leases (existing on the date hereof) between
the parties (each, an “SU/SDTS Lease”) which such real property and other assets
are used by Sharyland in connection with the conduct of the Subject SU
Businesses and are more particularly described on Schedule A to the SDTS
Pre-Closing Merger Agreement (as defined below) (the “SDTS Assets”);

WHEREAS, the Borrower has entered into that certain Agreement and Plan of Merger
(the “Principal Merger Agreement”), by and among the Borrower, Sharyland, Oncor
Electric Delivery Company LLC (“Oncor”) and the other parties named therein,
pursuant to which, among other things, after the effectiveness and/or
consummation of the transactions contemplated by the SU Pre-Closing Merger
Agreement, the SDTS Pre-Closing Merger Agreement and the Oncor Pre-Closing
Contribution Agreement (as each such term is defined herein below) (i) a
newly-formed, wholly-owned subsidiary of Sharyland formed under the laws of the
State of Texas (“SU AssetCo” and together with Sharyland, the “SU Entities”)
will merge (the “SU AssetCo Merger”) with and into Oncor, as the surviving
entity, as a result of which Oncor will acquire the SU Package (as defined
below), (ii) a newly-formed, wholly-owned subsidiary of the Borrower formed
under the laws of the State of Texas (“SDTS AssetCo” and together with SDTS, the
“SDTS Entities”) will merge (the “SDTS AssetCo Merger”) with and into Oncor, as
the surviving entity, as a result of which Oncor will acquire the SDTS Package
(as defined below) and (iii) a newly-formed, wholly-owned subsidiary of Oncor
formed under the laws of the State of Texas (“Oncor AssetCo”) will merge (the
“Oncor AssetCo Merger” and together with the SU AssetCo Merger and the SDTS
AssetCo Merger, the “Mergers”) with and into the Borrower, as the surviving
entity, as a result of which the Borrower will acquire the Oncor T Package (as
defined below);

WHEREAS, in connection with the Principal Merger Agreement and to facilitate the
transactions contemplated by the Principal Merger Agreement, (i) Sharyland and
SU AssetCo will merge (with each entity surviving) (the “SU Pre-Closing Merger”)
pursuant to the terms and conditions of an Agreement and Plan of Merger between
Sharyland and SU AssetCo (the “SU Pre-Closing Merger Agreement”) and as a result
thereof Sharyland and SU AssetCo will allocate the SU Assets and certain related
liabilities, as more particularly described in the SU Pre-Closing Merger
Agreement (together with the SU Assets, the “SU Package”), to SU AssetCo, (ii)
the Borrower and SDTS AssetCo will merge (with each entity surviving) (the “SDTS
Pre-Closing Merger”) pursuant to the terms and conditions of an Agreement and
Plan of Merger to be entered into between the Borrower and SDTS AssetCo (the
“SDTS Pre-Closing Merger Agreement”) and as a result thereof the Borrower and
SDTS AssetCo will allocate the SDTS Assets and certain related liabilities, as
more particularly described in the SDTS Pre-Closing Merger Agreement (together
with the SDTS Assets, the “SDTS Package”), to SDTS AssetCo and (iii) pursuant to
a Contribution Agreement between Oncor and Oncor AssetCo (the “Oncor Pre-Closing
Contribution Agreement”), Oncor will contribute and transfer (the “Oncor
Pre-Closing Contribution”) the Oncor T Assets (as defined below) to Oncor
AssetCo and Oncor AssetCo will assume certain related liabilities (together with
the Oncor T Assets, the “Oncor T Package”), as more particularly described in
the Oncor Pre-Closing Contribution Agreement;

 

2



--------------------------------------------------------------------------------

 

WHEREAS, the Oncor T Package includes all of the properties and assets owned by
Oncor that relate to the Applicable Transmission Systems (as defined in the
Principal Merger Agreement) (the “Oncor T Assets”);

WHEREAS, in connection with the foregoing, the Borrower and Sharyland will agree
that (i) the SDTS Assets will be removed from the SU/SDTS Leases, (ii) the Oncor
T Assets will be added to the SU/SDTS Leases, and (iii) the SU/SDTS Leases will
be amended to accommodate the foregoing transactions;

 

WHEREAS, the formation of SU AssetCo and SDTS AssetCo, the Mergers, the SU
Pre-Closing Merger, the SDTS Pre-Closing Merger, the Oncor Pre-Closing
Contribution, the modifications to and terminations of the Leases described
above and the other transactions contemplated by the Principal Merger Agreement,
the SU Pre-Closing Merger Agreement, the SDTS Pre-Closing Merger Agreement and
the Oncor Pre-Closing Contribution Agreement are referred to collectively herein
as the “Transactions;”

 

WHEREAS, pursuant to Section 7.9(d) of the Credit Agreement, the Borrower is
required to, among other things, cause certain newly formed Subsidiaries to (x)
execute and deliver to the Administrative Agent a Subsidiary Guaranty and (y)
take additional actions to grant to the Collateral Agent, on behalf of the
Secured Parties (or in the case of Real Property Collateral, the Trustee named
in the Deeds of Trust, for the benefit of the Collateral Agent and the other
Secured Parties), a Lien in the Collateral to the extent required in the
Security Documents, in each case, within the time periods specified therein
(collectively, the “New Subsidiary Requirements”);

WHEREAS, pursuant to Section 8.2 of the Credit Agreement, the Borrower is
restricted from permitting Subsidiaries to merge with any other Person or
Transfer all or substantially all of its assets in a single transaction or
series of transactions to any Person, subject to certain exceptions set forth
therein;

WHEREAS, pursuant to Section 8.10 of the Credit Agreement, the Borrower is
restricted from Transferring any of its assets, subject to certain exceptions
set forth therein;

WHEREAS, the Borrower has requested, and the Required Lenders and the
Administrative Agent have agreed subject to the terms and conditions hereof to,
notwithstanding anything to the contrary in the Credit Documents, in connection
with the Transactions, waive compliance with the New Subsidiary Requirements and
Section 8.2 and Section 8.10 of the Credit Agreement;

WHEREAS, the Borrower has further requested, and the Required Lenders have
agreed subject to the terms and conditions hereof to (i) consent to the
termination and release of any and all liens and security interests granted in
the Security Documents with respect to all SDTS Assets substantially
concurrently with the effectiveness of the Mergers (all such Collateral to be
released, the “Released Collateral”) and (ii) direct the Administrative Agent,
on behalf of the Lenders, to direct the Collateral Agent, upon delivery by the
Borrower to the Collateral Agent of the Merger Certificate (as defined in the
Direction Letter (as defined below)), to execute and deliver releases of all
liens and security interests covering the Released Collateral in the form

3



--------------------------------------------------------------------------------

 

attached as Exhibit B to the Direction Letter (the “SDTS Releases”) pursuant to
which the Collateral Agent will release all liens and security interests granted
in the Security Documents with respect to the Released Collateral;

WHEREAS, the Borrower has requested, and the Required Lenders have agreed
subject to the terms and conditions hereof, to amend the Credit Agreement as
more fully described herein; and

WHEREAS, the Borrower has requested, and the Required Lenders have agreed
subject to the terms and conditions hereof, to direct the Administrative Agent
to direct the Collateral Agent to amend the Collateral Agency Agreement as more
fully described herein and in the Direction Letter.

NOW THEREFORE, in consideration of the mutual agreement herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.Waiver of under Credit Agreement. In accordance with Section 12.12 of the
Credit Agreement, the Administrative Agent and the Lenders party hereto,
constituting the Required Lenders under the Credit Agreement, hereby (i) waive,
in connection with the Transactions, compliance with Sections 8.2 and 8.10 the
Credit Agreement (and agree that no breach, violation, Default or Event of
Default shall be deemed to arise under the Credit Documents as a result of the
Transactions) and (ii) agree that so long as (a) after the formation of SDTS
AssetCo it shall be and remain an entity with no material assets and (b) the
Principal Merger Agreement remains in full force and effect (the foregoing, the
“Waiver Conditions”), the New Subsidiary Requirements shall be waived and not
apply to SDTS AssetCo (and agree that no breach, violation, Default or Event of
Default shall be deemed to arise under the Credit Documents as a result of SDTS
AssetCo’s failure to comply with the New Subsidiary Requirements for so long as
the Waiver Conditions are satisfied). The waiver contained in this Section 1 is
a limited waiver and (1) shall only be relied upon for the specific purpose set
forth herein, (2) shall not constitute nor be deemed to constitute a waiver of
any other Default or Event of Default or condition of the Credit Agreement and
the other Credit Documents and (3) shall not constitute a custom or course of
dealing among the parties hereto.

2.Consent and Direction under Collateral Agency Agreement. In accordance with
Section 12.12 of the Credit Agreement, the Lenders party hereto, constituting
the Required Lenders under the Credit Agreement, hereby:

 

a.

consent to the termination and release of the liens and security interests
created under the Security Documents in respect of any and all Released
Collateral substantially concurrently with the effectiveness of the Mergers; and

 

b.

direct the Administrative Agent, and the Administrative Agent hereby agrees  to
execute and deliver to the Collateral Agent on the date hereof a Direction
Letter to the Collateral Agent and Amendment to Collateral Agency Agreement
substantially in the form attached hereto as Exhibit A (the “Direction Letter”),
which Direction Letter shall direct the Collateral Agent to, among other things,
(i)

4



--------------------------------------------------------------------------------

 

 

execute and deliver the Direction Letter in order to evidence the Collateral
Agent’s agreement to the amendments to the Collateral Agency Agreement set forth
in such Direction Letter and (ii) upon the execution and delivery of the Merger
Certificate (as defined in the Direction Letter) by the Borrower to the
Collateral Agent and the Administrative Agent (A) to terminate and release
without recourse or warranty any and all security interests in and liens on the
Released Collateral granted under the Security Documents by executing and
delivering the SDTS Releases, (B) to do, execute and deliver, or cause to be
done, executed and delivered all such further acts, instruments, documents and
agreements as may be reasonably requested by the Borrower (at the expense of the
Borrower), which may be necessary or desirable in order to evidence or
effectuate the SDTS Releases or the termination and release of all liens and
security interests on the Released Collateral and (C) to authorize the Borrower
to file of record in the applicable recording offices the SDTS Releases.

3.Amendments to the Credit Agreement. The Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold underlined text (indicated
textually in the same manner in the following example: underlined text), as set
forth in the Credit Agreement as attached hereto as Annex A, which amendments
shall become effective upon the satisfaction of the following conditions: (a)
the execution and delivery of the Merger Certificate by the Borrower to the
Collateral Agent, (b) the Closing Date (as defined under the Principal Merger
Agreement) having occurred and (c) the Administrative Agent’s receipt of a copy
of an order from the Public Utility Commission of Texas approving the
transactions contemplated by the Principal Merger Agreement, which order has
been issued and remains in effect and either (i) the time period for filing a
motion for rehearing of the order has expired without a motion having been
filed, or (ii) if the time period for filing a motion for rehearing of the order
has expired and a motion for rehearing was timely filed (x) an order overruling
the motion has been issued, (y) the motion for rehearing has been overruled by
operation of law or (z) such motion is a Procedural Motion that could not
reasonably be expected to have (1) a material adverse effect on the business or
financial condition of the Borrower and its Subsidiaries taken as a whole and/or
(2) an adverse effect on the ability of the Loan Parties to perform their
respective obligations under the Credit Agreement, the ability of any Subsidiary
Guarantor to perform its obligations under its Subsidiary Guaranty, the validity
or enforceability of the Credit Agreement or any other Credit Document and/or
the validity, perfection or priority of the Collateral Agent’s Liens on any
material Collateral.

For purposes of this Amendment, “Procedural Motion” shall mean a motion or other
filing (1) seeking clarification on, further information or data with respect
to, or otherwise dealing with or relating to deployment, implementation,
procedural and/or administrative issues and matters (such as, but not limited
to, transition of retail customers, implementation of rates, language requested
by ERCOT to be included in the order relating to updates to models for ERCOT or
otherwise and/or the transition or incorporation of regulatory assets and
liabilities among the parties subject to the order), and (2) which, if adversely
determined, would not negate the approval of the transactions contemplated by
the Principal Merger Agreement.

5



--------------------------------------------------------------------------------

 

4.Conditions to the Effective Date. This Agreement shall become effective as of
the date first set forth above (the “Effective Date”) which shall be a date
after Lenders constituting the Required Lenders, the Administrative Agent and
the Borrower shall have executed and delivered counterparts of this Agreement.

5.Representations and Warranties of the Borrower. In order to induce the
Administrative Agent and the Required Lenders to enter into this Agreement, the
Borrower hereby represents and warrants that:

 

a.

The Borrower has the requisite power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Agreement. The Borrower has duly executed and delivered
this Agreement, and this Agreement constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

b.

The execution, delivery and performance by the Borrower of this Agreement do not
and will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Borrower under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Borrower is
bound or by which the Borrower or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Borrower or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Borrower, which in the case of any of the foregoing
clauses (i) through (iii), individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

c.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Borrower of this Agreement.

 

d.

No Default or Event of Default has occurred and is continuing on the date hereof
or after giving effect to this Agreement.

6.Continuing Effect of Financing Documents. Except as expressly set forth
herein, this Agreement shall not constitute an amendment or waiver of any
provision of the Credit Agreement and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Borrower
that would require an amendment, waiver or consent under the Credit Agreement.
Except as expressly amended hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect. This Agreement shall be deemed a
Credit Document for purposes of the Credit Agreement.

6



--------------------------------------------------------------------------------

 

7.Fees. In accordance with Section 12.1 of the Credit Agreement, the Borrower
shall pay the fees, charges and disbursements of the Administrative Agent’s
special counsel in connection with this Agreement.

8.Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart of a signature page to this Agreement
by telecopy or electronic transmission shall be effective as the delivery of a
manually executed counterpart of this Agreement.

9.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

11.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signatures on Following Pages]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

 

 

By:

/s/ Brant Meleski

Name:

Brant Meleski

Title:

Senior Vice President and Chief

Financial Officer

 

 



Signature Page to Amendment to Credit Agreement, Direction, Waiver and Consent



--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Administrative Agent

 

 

By:

/s/ Joshua Hogarth

Name:

Joshua Hogarth

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Andrew R. Campbell

Name:

Andrew R. Campbell

Title:

Authorized Signatory

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

By:

/s/ Joshua Hogarth

Name:

Joshua Hogarth

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Andrew R. Campbell

Name:

Andrew R. Campbell

Title:

Authorized Signatory

 

 

 

 

Aggregate Principal

Amount of Loans held

by such Lender on the

date hereof:

 

$100,000,000

 

 



Signature Page to Amendment to Credit Agreement, Direction and Waiver



--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD., as a Lender

 

 

By:

/s/ Nelson Chang

Name:

Nelson Chang

Title:

Authorized Signatory

 

 

 

 

Aggregate Principal

Amount of Loans held

by such Lender on the

date hereof:

 

$100,000,000.00

 

 

 

Signature Page to Amendment to Credit Agreement, Direction and Waiver



--------------------------------------------------------------------------------

 

 

Exhibit A

Direction Letter

[see attached]

 



 

--------------------------------------------------------------------------------

 

DIRECTION LETTER TO COLLATERAL AGENT AND

AMENDMENT TO COLLATERAL AGENCY AGREEMENT

November 1, 2017

This DIRECTION LETTER TO COLLATERAL AGENT AND AMENDMENT TO COLLATERAL AGENCY
AGREEMENT (this “Direction Letter”) is by and among Sharyland Distribution &
Transmission Services, L.L.C., a Texas limited liability company (the
“Borrower”), the Secured Parties (or their agents) party hereto and The Bank of
New York Mellon Trust Company, N.A., as collateral agent to the Secured Parties
(in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower is a party to (A) that certain Third Amended and Restated
Credit Agreement dated as of December 10, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Borrower, the several lenders from time to time party
thereto and Royal Bank of Canada, as administrative agent to the lenders
thereunder (in such capacity, the “Revolver Administrative Agent”), (B) that
certain Amended and Restated Note Purchase Agreement dated as of September 14,
2010 (as amended, restated, supplemented and otherwise modified from time to
time, the “2009 NPA”) among the Borrower and the holders of the notes issued
thereunder (the “2009 Holders”), (C) that certain Amended and Restated Note
Purchase Agreement dated as of July 13, 2010 (as amended, restated, supplemented
and otherwise modified from time to time, the “2010 NPA”) among the Borrower and
the holders of the notes issued thereunder (the “2010 Holders”), (D) that
certain Amended and Restated Credit Agreement, dated as of December 3, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the “SP
Notes Credit Agreement”), among Sharyland Projects L.L.C., predecessor in
interest to the Borrower, and the Fixed Rate Note Holders (as defined therein)
party thereto (the “SP Note Holders”), (E) that certain Note Purchase Agreement,
dated as of December 3, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “A/B NPA”), among the Borrower and the holders
of the notes issued thereunder (the “A/B Holders”), and (F) that certain Term
Loan Credit Agreement, dated as of June 5, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Credit
Agreement” and together with the Revolving Credit Agreement, the 2009 NPA, the
2010 NPA, the SP Notes Credit Agreement and the A/B NPA, the “Financing
Agreements”), among the Borrower, the several lenders from time to time party
thereto and Canadian Imperial Bank of Commerce, New York Branch, as
administrative agent to the lenders thereunder (in such capacity, the “Term Loan
Administrative Agent” and together with the Revolver Administrative Agent, the
“Administrative Agents”);

 

WHEREAS, the Administrative Agents, the 2009 Holders, the 2010 Holders, the SP
Note Holders and the A/B Holders are parties to the Second Amended and Restated
Collateral Agency Agreement dated as of December 10, 2014 (as heretofore
amended, restated, supplemented or otherwise modified, the “Collateral Agency
Agreement”; capitalized terms used herein but not otherwise defined shall have
the respective meanings provided such terms in the Collateral



 

--------------------------------------------------------------------------------

 

Agency Agreement) among the Borrower, the Collateral Agent, the Revolver
Administrative Agent, for the benefit of itself and the lenders under the
Revolving Credit Agreement, the Term Loan Administrative Agent, for the benefit
of itself and the lenders under the Term Loan Credit Agreement, the 2009
Holders, the 2010 Holders, the SP Note Holders and the A/B Holders and the other
holders and lenders (or agents thereof) of Permitted Secured Indebtedness from
time to time party thereto;

 

WHEREAS, to secure payment and performance of the Obligations (as such term is
defined in the Collateral Agency Agreement), the Borrower and the Collateral
Agent entered into that certain Amended and Restated Security Agreement, dated
as of September 29, 2015 (the “Security Agreement”);

 

WHEREAS, Sharyland Utilities, L.P., a Texas limited partnership (“Sharyland”) is
engaged in the electric distribution business in and around the cities of
Stanton and McAllen, Texas (the “Stanton/McAllen Distribution Business”) and the
electric distribution and transmission business in and around the cities of
Brady and Celeste, Texas (the “Brady/Celeste Business” and, together with the
Stanton/McAllen Distribution Business, the “Subject SU Businesses”) and owns the
assets that relate to the Subject SU Businesses more particularly described on
Schedule A to the SU Pre-Closing Merger Agreement (as defined below), including
the Regulatory Assets (as defined in the Principal Merger Agreement defined
below) (collectively, the “SU Assets”);

 

WHEREAS, the Borrower owns certain real property and other assets that it leases
to Sharyland pursuant to certain leases (existing on the date hereof) between
the parties (each, an “SU/SDTS Lease”) which such real property and other assets
are used by Sharyland in connection with the conduct of the Subject SU
Businesses and are more particularly described on Schedule A to the SDTS
Pre-Closing Merger Agreement (as defined below) (the “SDTS Assets”);

 

WHEREAS, the Borrower has entered into that certain Agreement and Plan of Merger
(the “Principal Merger Agreement”), by and among the Borrower, Sharyland, Oncor
Electric Delivery Company LLC (“Oncor”) and the other parties named therein,
pursuant to which, among other things, after the effectiveness and/or
consummation of the transactions contemplated by the SU Pre-Closing Merger
Agreement, the SDTS Pre-Closing Merger Agreement and the Oncor Pre-Closing
Contribution Agreement (as each such term is defined hereinbelow) (i) a
newly-formed, wholly-owned subsidiary of Sharyland formed under the laws of the
State of Texas (“SU AssetCo” and together with Sharyland, the “SU Entities”)
will merge (the “SU AssetCo Merger”) with and into Oncor, as the surviving
entity, as a result of which Oncor will acquire the SU Package (as defined
below), (ii) a newly-formed, wholly-owned subsidiary of the Borrower formed
under the laws of the State of Texas (“SDTS AssetCo” and together with the
Borrower, the “SDTS Entities”) will merge (the “SDTS AssetCo Merger”) with and
into Oncor, as the surviving entity, as a result of which Oncor will acquire the
SDTS Package (as defined below) and (iii) a newly-formed, wholly-owned
subsidiary of Oncor formed under the laws of the State of Texas (“Oncor
AssetCo”) will merge (the “Oncor AssetCo Merger”) with and into the Borrower, as
the surviving entity, as a result of which the Borrower will acquire the Oncor T
Package (as defined below);



 

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the Principal Merger Agreement and to facilitate the
transactions contemplated by the Principal Merger Agreement, (i) Sharyland and
SU AssetCo will merge (with each entity surviving) (the “SU Pre-Closing Merger”)
pursuant to the terms and conditions of an Agreement and Plan of Merger between
Sharyland and SU AssetCo (the “SU Pre-Closing Merger Agreement”) and as a result
thereof Sharyland and SU AssetCo will allocate the SU Assets and certain related
liabilities, as more particularly described in the SU Pre-Closing Merger
Agreement (together with the SU Assets, the “SU Package”), to SU AssetCo, (ii)
the Borrower and SDTS AssetCo will merge (with each entity surviving) (the “SDTS
Pre-Closing Merger”) pursuant to the terms and conditions of an Agreement and
Plan of Merger to be entered into between the Borrower and SDTS AssetCo (the
“SDTS Pre-Closing Merger Agreement”) and as a result thereof the Borrower and
SDTS AssetCo will allocate the SDTS Assets and certain related liabilities, as
more particularly described in the SDTS Pre-Closing Merger Agreement (together
with the SDTS Assets, the “SDTS Package”), to SDTS AssetCo and (iii) pursuant to
a Contribution Agreement between Oncor and Oncor AssetCo (the “Oncor Pre-Closing
Contribution Agreement”), Oncor will contribute and transfer (the “Oncor
Pre-Closing Contribution”) the Oncor T Assets (as defined below) to Oncor
AssetCo and Oncor AssetCo will assume certain related liabilities (together with
the Oncor T Assets, the “Oncor T Package”), as more particularly described in
the Oncor Pre-Closing Contribution Agreement;

 

WHEREAS, the Oncor T Package includes all of the properties and assets owned by
Oncor that relate to the Applicable Transmission Systems (as defined in the
Principal Merger Agreement) (the “Oncor T Assets”);

 

WHEREAS, in connection with the foregoing, the Borrower and Sharyland will agree
that (i) the SDTS Assets will be removed from the SU/SDTS Leases, (ii) the Oncor
T Assets will be added to the SU/SDTS Leases and (iii) the SU/SDTS Leases will
be amended to accommodate the foregoing transactions;

 

WHEREAS, the formation of SU AssetCo and SDTS AssetCo, the SU AssetCo Merger,
the SDTS AssetCo Merger, the Oncor AssetCo Merger, the SU Pre-Closing Merger,
the SDTS Pre-Closing Merger, the Oncor Pre-Closing Contribution, the
modifications to and terminations of the Leases described above and the other
transactions contemplated by the Principal Merger Agreement, the SU Pre-Closing
Merger Agreement, the SDTS Pre-Closing Merger Agreement and the Oncor
Pre-Closing Contribution Agreement are referred to collectively herein as the
“Transactions;”

 

WHEREAS, concurrently with the closing of the Transactions, the Borrower will
execute and deliver to the Collateral Agent and the other Secured Parties (or an
agent acting on their behalf) party hereto (or their agents) a certificate in
substantially the form attached to this Direction Letter as Exhibit A (the
“Merger Certificate”);

 

WHEREAS, the Borrower has requested, and the Secured Parties party hereto (or an
agent on behalf of the relevant Secured Parties) have agreed subject to the
terms and conditions hereof to (i) consent to the termination and release of any
and all liens and security interests granted in the Collateral Documents with
respect to all SDTS Assets substantially concurrently with the effectiveness of
the SDTS AssetCo Merger (all such Collateral to be released, the



 

--------------------------------------------------------------------------------

 

“Released Collateral”) and (ii) direct the Collateral Agent, upon delivery by
the Borrower to the Collateral Agent of the Merger Certificate, execute and
deliver releases of all liens and security interests covering the Released
Collateral (the “SDTS Releases”) pursuant to which the Collateral Agent will
release the liens and security interests granted in the Collateral Documents
with respect to the Released Collateral; and

 

WHEREAS, the Borrower has requested, and the Secured Parties party hereto (or an
agent on behalf of the relevant Secured Parties) have agreed, subject to the
terms and conditions hereof, to amend (and to direct the Collateral Agent to
amend) the Collateral Agency Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

 

1.

LIMITED CONSENT AND DIRECTION BY SECURED PARTIES.

 

 

a.

In accordance with Sections 5.2, 6.1 and 13 of the Collateral Agency Agreement,
the Secured Parties party to this Direction Letter (or an agent on behalf of the
relevant Secured Parties) hereby:

 

 

(i)

consent to the termination and release of the liens and security interests
created under the Security Agreement in respect of any and all Released
Collateral substantially concurrently with the effectiveness of the SDTS AssetCo
Merger; and

 

 

(ii)

upon the execution and delivery of the Merger Certificate by the Borrower to the
Collateral Agent, authorize, direct and instruct the Collateral Agent, at the
sole cost and expense of the Borrower, (A) to terminate and release without
recourse, representation or warranty any and all security interests in and liens
on the Released Collateral granted under the Collateral Documents, (B) to
execute and deliver (at the expense of the Borrower) the SDTS Releases in the
forms attached to this Direction Letter as Exhibit B and to authorize the
Borrower to file such SDTS Releases in the applicable recording offices, (C) to
execute and deliver (at the expense of the Borrower) such other documents (in
form and substance reasonably satisfactory to the Collateral Agent) as shall be
prepared and determined by the Borrower to be reasonably necessary for the
purpose terminating and releasing the security interests in and liens on the
Released Collateral granted under the Collateral Documents, and (D) to do,
execute and deliver, or cause to be done, executed and delivered all such
further acts, instruments, documents and agreements as may be reasonably
requested by the Borrower (at the expense of the Borrower), which may be
necessary or desirable in order to evidence or effectuate the SDTS Releases or
the termination and release of all liens and security interests on the Released
Collateral.



 

--------------------------------------------------------------------------------

 

The parties hereto acknowledge and agree that the Collateral Agent shall be a
third party beneficiary of this Section 1 of this Direction Letter.

 

 

2.

AMENDMENTS TO COLLATERAL AGENCY AGREEMENT.

 

In accordance with Section 13 of the Collateral Agency Agreement, the Secured
Parties party to this Direction Letter (or an agent acting on behalf of the
relevant Secured Parties) hereby authorize, direct and instruct the Collateral
Agent to amend the Collateral Agency Agreement to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold underlined text (indicated textually in the same manner in
the following example: underlined text), as set forth in the Collateral Agency
Agreement as attached hereto as Exhibit C, and by their execution and delivery
of this Direction Letter, the Collateral Agent, the Secured Parties (or an agent
acting on behalf of the relevant Secured Parties) and the Borrower hereby agree
that the Collateral Agency Agreement is amended as set forth in the Collateral
Agency Agreement as attached hereto as Exhibit C, which amendments shall become
effective upon (a) the execution and delivery of the Merger Certificate by the
Borrower to the Collateral Agent, (b) the Closing Date (as defined under the
Principal Merger Agreement) having occurred and (c) the receipt by the Secured
Parties (or by an agent acting on their behalf), which shall be deemed to occur
upon posting thereof on IntraLinks or similar website to which Secured Parties
have access, of a copy of an order from the Public Utility Commission of Texas
approving the transactions contemplated by the Principal Merger Agreement, which
order is in effect and either (a) the time period for filing a motion for
rehearing of the order has expired without a motion having been filed, or (b) if
the time period for filing a motion for rehearing of the order has expired and a
motion for rehearing was timely filed (i) an order overruling the motion has
been issued, (ii) the motion for rehearing has been overruled by operation of
law or (iii) such motion is a Procedural Motion that could not reasonably be
expected to have (A) a material adverse effect on the business or financial
condition of the Borrower and its Subsidiaries taken as a whole and/or (B) an
adverse effect on the ability of the Borrower and its Subsidiaries to perform
their respective obligations under any Financing Agreement, the ability of any
subsidiary guarantor to perform its obligations under its guaranty, the validity
or enforceability of the Financing Agreements and/or the validity, perfection or
priority of the Collateral Agent’s Liens on any material Collateral.

 

For purposes of this Direction Letter, “Procedural Motion” shall mean a motion
or other filing (1) seeking clarification on, further information or data with
respect to, or otherwise dealing with or relating to deployment, implementation,
procedural and/or administrative issues and matters (such as, but not limited
to, transition of retail customers, implementation of rates, language requested
by ERCOT to be included in the order relating to updates to models for ERCOT or
otherwise and/or the transition or incorporation of regulatory assets and
liabilities among the parties subject to the order), and (2) which, if adversely
determined, would not negate the approval of the transactions contemplated by
the Principal Merger Agreement.

 

3.REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
undersigned Secured Parties (or an agent acting on behalf of the relevant
Secured Parties) to enter into this Direction Letter, the Borrower hereby
represents and warrants to the Secured Parties party hereto that no default or
other right of enforcement or acceleration under a Financing Agreement or Event
of Default has occurred and is continuing on the date hereof. In order to induce
the Collateral Agent to take the actions requested in Section 1(a) hereof, the



 

--------------------------------------------------------------------------------

 

Borrower hereby represents and warrants to the Collateral Agent that no default
or other right of enforcement or acceleration under a Financing Agreement or
Event of Default has occurred and is continuing on the date hereof.

 

4.CONTINUING EFFECT OF CREDIT DOCUMENTS. Except as expressly set forth herein,
this Direction Letter shall not constitute an amendment or waiver of any
provision of any Financing Agreement and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Borrower
that would require an amendment, waiver or consent of any Secured Party. Except
as expressly waived hereby, the provisions of each Financing Agreement are and
shall remain in full force and effect. This Direction Letter shall be deemed a
Credit Document for purposes of the Revolving Credit Agreement and the Term Loan
Credit Agreement, a Financing Document for purposes of each of the 2009 NPA, the
2010 NPA, the SP Notes Credit Agreement and a Note Document for purposes of the
A/B NPA.

 

5.FEES.

 

 

a.

In accordance with Section 12.1 of the Revolving Credit Agreement, the Borrower
shall pay the fees, charges and disbursements of the Revolving Administrative
Agent’s special counsel in connection with this Direction Letter.

 

 

b.

In accordance with Section 12.1 of the Term Loan Credit Agreement, the Borrower
shall pay the fees, charges and disbursements of the Term Loan Administrative
Agent’s special counsel in connection with this Direction Letter.

 

 

c.

In accordance with Section 15.1 of the 2009 NPA, the Borrower shall pay the
fees, charges and disbursements of the 2009 Holders’ special counsel in
connection with this Direction Letter.

 

 

d.

In accordance with Section 15.1 of the 2010 NPA, the Borrower shall pay the
fees, charges and disbursements of the 2010 Holders’ special counsel in
connection with this Direction Letter.

 

 

e.

In accordance with Section 15.1 of the SP Notes Credit Agreement, the Borrower
shall pay the fees, charges and disbursements of the SP Note Holders’ special
counsel in connection with this Direction Letter.

 

 

f.

In accordance with Section 15.1 of the A/B NPA, the Borrower shall pay the fees,
charges and disbursements of the A/B Holders’ special counsel in connection with
this Direction Letter.

 

 

g.

In accordance with Section 2.8 of the Collateral Agency Agreement, the Borrower
shall pay the fees, charges and disbursements of the Collateral Agent’s special
counsel in connection with this Direction Letter.

 

6.COUNTERPARTS. This Direction Letter may be executed by one or more of the
parties hereto in any number of separate counterparts (including by facsimile),
and all of said



 

--------------------------------------------------------------------------------

 

counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page to this Direction Letter by
facsimile or electronic transmission shall be effective as the delivery of a
manually executed counterpart of this Direction Letter.

 

7.SEVERABILITY. Any provision of this Direction Letter which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.INTEGRATION. This Direction Letter represents the agreement of the Borrower,
the Secured Parties and the Collateral Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Borrower, the Secured Parties or the Collateral Agent relative to the
subject matter hereof not expressly set forth or referred to herein.

 

9.GOVERNING LAW. THIS DIRECTION LETTER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS DIRECTION LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.COLLATERAL AGENT.  The parties hereto agree that the Collateral Agent shall
be afforded all of the rights, protections, indemnities, immunities and
privileges afforded to the Collateral Agent under the Collateral Agency
Agreement in connection with the execution of this Direction Letter and
performance of its obligations hereunder.

 

[Remainder of page intentionally left blank]

 

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Direction Letter as of the date first above
written.

 

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C., as

the

Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

SECURED PARTIES

 

 

ROYAL BANK OF CANADA, as

Revolving Administrative Agent

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Aggregate Amount of

Commitments held by

the Lenders under the

Revolving Credit

Agreement on the date

hereof:

 

 

$

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH, as

Term Loan Administrative Agent

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Aggregate Amount of

Loans held by the

Lenders under the

Term Loan Credit

Agreement on the date

hereof:

 

 

$

 

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as a 2009 Holder

 

 

By:

 

Name:

 

Title:

 

 

 

Aggregate Principal

Amount of 2009

Notes held by such

Holder on the date

hereof:

 

 

$

 

 

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY, as a 2009

Holder

 

 

By:

PGIM, Inc., as investment manager

 

 

By:

 

Name:

 

Title:

 

 

 

Aggregate Principal

Amount of 2009

Notes held by such

Holder on the date

hereof:

 

 

$

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as 2010 Holder

 

 

By:

 

Name:

 

Title:

 

 

 

Aggregate Principal

Amount of 2010

Notes held by such

Holder on the date

hereof:

 

 

$

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

PRUCO LIFE INSURANCE COMPANY OF

NEW JERSEY, as a SP Note Holder

 

 

By:

 

Name:

 

Title:

 

 

 

Aggregate Principal

Amount of SP Notes

held by such Holder

on the date hereof:

 

 

$

 

 

 

PRUDENTIAL ANNUITIES LIFE

ASSURANCE CORPORATION, as a SP Note

Holder

 

 

By:

PGIM, Inc., as investment manager

 

 

By:

 

Name:

 

Title:

 

 

 

Aggregate Principal

Amount of SP Notes

held by such Holder

on the date hereof:

 

 

$

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF

AMERICA, as a SP Note Holder

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Aggregate Principal

Amount of SP Notes

held by such Holder

on the date hereof:

 

 

$

 

 

[NAME OF HOLDER], as A/B Holder

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Aggregate Principal

Amount of A/B Notes

held by such Holder

on the date hereof:

 

 

$

 

 

 

 

 

Signature Page to Direction Letter to Collateral Agent

--------------------------------------------------------------------------------

 

 

ANNEX A TO AMENDMENT TO CREDIT AGREEMENT, DIRECTION AND WAIVER

 

Credit Agreement, as amended by this Agreement

 

[see attached]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Execution VersionANNEX A

[Marked to show amendments pursuant to the First Amendment]

 

 

 

TERM LOAN CREDIT AGREEMENT

among

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.,
as Borrower,

The Several Lenders from Time to Time Parties Hereto

and

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as Administrative Agent

 

Dated as of June 5, 2017

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH and MIZUHO BANK, LTD., as
Joint Lead Arrangers and Joint Bookrunners

AS AMENDED BY THE FIRST AMENDMENT DATED AS OF NOVEMBER 1, 2017

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

Section 1.

 

AMOUNT AND TERMS OF CREDIT

 

1

1.1

 

Term Commitments

 

1

1.2

 

Procedure for Term Loan Borrowing

 

1

1.3

 

Repayment of Term Loans

 

1

1.4

 

Termination of Commitments.

 

1

1.5

 

Conversion and Continuation Options

 

1

1.6

 

Limitations on Eurodollar Tranches

 

2

1.7

 

Interest Rates and Payment Dates

 

2

1.8

 

Computation of Interest and Fees

 

3

1.9

 

Inability to Determine Interest Rate

 

3

1.10

 

Pro Rata Treatment and Payments

 

3

1.11

 

Requirements of Law

 

4

1.12

 

Change of Lending Office

 

6

1.13

 

Indemnity

 

6

1.14

 

Replacement of Lenders

 

6

 

 

 

 

 

Section 2.

 

[Reserved]

 

7

 

 

 

 

 

Section 3.

 

[Reserved]

 

7

 

 

 

 

 

Section 4.

 

PREPAYMENT; TAXES; FEES

 

7

4.1

 

Voluntary Prepayments

 

7

4.2

 

Mandatory Prepayments; Offers to Prepay

 

7

4.3

 

Taxes

 

8

4.4

 

Fees

 

1213

 

 

 

 

 

Section 5.

 

CONDITIONS PRECEDENT

 

1213

 

 

 

 

 

Section 6.

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

15

6.1

 

Organization; Power and Authority

 

15

6.2

 

Power and Authority

 

16

6.3

 

Disclosure

 

1516

6.4

 

Organization and Ownership of Interests

 

1516

6.5

 

Financial Condition; Financial Statements

 

16

6.6

 

Compliance with Laws, Other Instruments, Etc.

 

17

6.7

 

Governmental Authorizations, Etc.

 

17

6.8

 

Litigation; Observance of Agreements, Statutes and Orders

 

17

6.9

 

Taxes

 

1718

6.10

 

Title to Property

 

18

6.11

 

Insurance

 

18

6.12

 

Licenses, Permits, Etc.; Leases; IP Rights

 

18

i

--------------------------------------------------------------------------------

 

6.13

 

Compliance with ERISA

 

18

6.14

 

[Reserved]

 

19

6.15

 

[Reserved]

 

19

6.16

 

Foreign Assets Control Regulations, Etc.

 

19

6.17

 

Status under Certain Statutes

 

1920

6.18

 

Environmental Matters

 

21

6.19

 

Force Majeure Events; Employees

 

2021

6.20

 

Collateral

 

2021

6.21

 

Collateral Agency Agreement

 

21

6.22

 

Margin Regulations

 

21

6.23

 

EEA Financial Institution

 

2122

 

 

 

 

 

Section 7.

 

AFFIRMATIVE COVENANTS

 

2122

7.1

 

Information Covenants

 

2122

7.2

 

Use of Proceeds

 

2425

7.3

 

Compliance with Law

 

2425

7.4

 

Insurance

 

25

7.5

 

Maintenance of Properties

 

2526

7.6

 

Payment of Taxes and Claims

 

2526

7.7

 

Existence, Etc.

 

2526

7.8

 

Books and Records; Inspection Rights

 

26

7.9

 

Collateral; Further Assurances

 

27

7.10

 

Material Project Documents

 

2728

7.11

 

Financial Ratios

 

29

 

 

 

 

 

Section 8.

 

NEGATIVE COVENANTS

 

28

8.1

 

Transactions with Affiliates

 

29

8.2

 

Merger, Consolidation, etc.

 

2829

8.3

 

Line of Business

 

30

8.4

 

Terrorism Sanctions Regulations

 

30

8.5

 

Liens

 

2930

8.6

 

Indebtedness

 

3031

8.7

 

Loans, Advances, Investments and Contingent Liabilities

 

3132

8.8

 

No Subsidiaries

 

32

8.9

 

Restricted Payments

 

33

8.10

 

Sale of Assets, etc.

 

33

8.11

 

Sale or Discount of Receivables

 

34

8.12

 

Amendments to Organizational Documents

 

34

8.13

 

Sale and Lease-Back

 

3335

8.14

 

ERISA Compliance

 

35

8.15

 

No Margin Stock

 

3436

8.16

 

Material Project Documents

 

3436

8.17

 

Regulation

 

36

8.18

 

Swaps

 

3536

ii

--------------------------------------------------------------------------------

 

8.19

 

Additional Financial Covenants

 

3537

8.20

 

Burdensome Agreements

 

37

 

 

 

 

 

Section 9.

 

EVENTS OF DEFAULT

 

3638

 

 

 

 

 

Section 10.

 

DEFINITIONS

 

3940

10.1

 

Defined Terms

 

3940

10.2

 

Other Definitional Provisions

 

6163

 

 

 

 

 

Section 11.

 

THE ADMINISTRATIVE AGENT

 

6265

11.1

 

Appointment

 

6265

11.2

 

Delegation of Duties

 

6265

11.3

 

Exculpatory Provisions

 

6266

11.4

 

Reliance by Administrative Agent

 

6366

11.5

 

Notice of Default

 

6366

11.6

 

Non-Reliance on Administrative Agent and Other Lenders

 

6366

11.7

 

Indemnification

 

6367

11.8

 

The Administrative Agent in Its Individual Capacity

 

6367

11.9

 

Successor Administrative Agent

 

6367

11.10

 

Arrangers

 

6367

11.11

 

Credit Bidding

 

6367

 

 

 

 

 

Section 12.

 

MISCELLANEOUS

 

6368

12.1

 

Payment of Expenses, etc.

 

6368

12.2

 

Right of Setoff

 

6670

12.3

 

Notices

 

6670

12.4

 

Benefit of Agreement

 

6769

12.5

 

No Waiver; Remedies Cumulative

 

6972

12.6

 

Payments Pro Rata

 

6972

12.7

 

Calculations; Computations

 

7073

12.8

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

 

7073

12.9

 

USA PATRIOT Act

 

7072

12.10

 

Counterparts

 

7174

12.11

 

Headings

 

7174

12.12

 

Amendment or Waiver

 

7174

12.13

 

Survival

 

7275

12.14

 

Domicile of Loans

 

7275

12.15

 

Confidentiality

 

7275

12.16

 

Integration

 

7376

12.17

 

Acknowledgments

 

7376

12.18

 

Severability

 

7477

12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

7477

12.20

 

Release of Subsidiary Guarantors and Collateral

 

77

 

 

iii

--------------------------------------------------------------------------------

 

 

 

ANNEXES:

 

 

 

 

 

1.1A

 

Lenders’ Term Commitments and Addresses

6.4

 

Organization and Ownership of Interests

6.7

 

Governmental Authorizations

6.12

 

Leases

8.5

 

Liens

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Assignment Agreement

B

 

Form of Closing Certificate

C

 

Form of Opinion of Sidley Austin LLP

D

 

Form of Compliance Certificate

E

 

Form of Opinion of Eversheds Sutherland (US) LLP

F-1 ~ 4

 

Forms of Tax Certificates

G

 

Subordination Terms

H

 

Form of Subsidiary Guaranty

I

 

Form of Prepayment Notice

J

 

Form of Notice Borrowing

K

 

Form of Notice of Conversion/Continuation

 

 

 

 

--------------------------------------------------------------------------------

 

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of June 5, 2017, among
Sharyland Distribution & Transmission Services, L.L.C. (the “Borrower”), a Texas
limited liability company and a Subsidiary of Transmission and Distribution
Company L.L.C. (“Holdings”), the several lenders from time to time parties
hereto (the “Lenders”), and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as administrative agent (the “Administrative Agent”).  Unless otherwise defined
herein, all capitalized terms used herein and defined in ‎Section 10 are used
herein as so defined.

The parties hereto hereby agree as follows:

Section 1.AMOUNT AND TERMS OF CREDIT.

1.1Term Commitments.  Subject to the terms and conditions hereof, (a) each
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the Term Commitment of such
Lender.  The Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 1.2 and 1.5.

1.2Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit J
(which notice must be received by the Administrative Agent prior to 11:00 A.M.,
New York City time, (a) three Business Days prior to the anticipated Closing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
anticipated Closing Date, in the case of ABR Loans) requesting that the Lenders
make the Term Loans on the Closing Date and specifying the amount and Type to be
borrowed.  Upon receipt of such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Not later than 12:00 Noon, New
York City time, on the Closing Date each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Lender.  The Administrative
Agent shall make the proceeds of such Borrowing available to the Borrower on the
Closing Date by depositing such proceeds on the Closing Date in immediately
available funds into the account of the Borrower designated by the Borrower to
the Administrative Agent on or prior to the Closing Date.

1.3Repayment of Term Loans.  (a)  The Borrower shall repay all outstanding Term
Loans on the Maturity Date.

(b)Repayments or prepayments of Term Loans may not be reborrowed.

1.4Termination of Commitments.

The Term Commitments shall automatically terminate immediately after the making
of the Term Loans on the Closing Date.

1.5Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election substantially in the form of Exhibit K no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of

 

--------------------------------------------------------------------------------

2

Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election substantially in the form of Exhibit K no later than 11:00
A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent substantially in the form of Exhibit K, in
accordance with the applicable provisions of the term “Interest Period” set
forth in ‎Section 10, of the length of the next Interest Period to be applicable
to such Eurodollar Loans, provided that no Eurodollar Loan may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuations or (ii) if an Event of Default
specified in Section ‎9(j) or ‎9(k) with respect to the Borrower is in
existence, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Term Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

1.6Limitations on Eurodollar Tranches.

Notwithstanding anything to the contrary in this Agreement, all Borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or a whole multiple of $100,000 in excess thereof and (b) no more than seven
Eurodollar Tranches shall be outstanding at any one time.

1.7Interest Rates and Payment Dates.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c)(i) If all or a portion of the principal amount of any Term Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such amount shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable to the Term Loans pursuant to the foregoing provisions
of this Section plus 2% and (ii) if all or a portion of any interest payable on
any Term Loan or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount

 

--------------------------------------------------------------------------------

3

shall bear interest at a rate per annum equal to the rate then applicable to ABR
Loans plus 2% from the date of such non‑payment until such amount is paid in
full (as well after as before judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

1.8Computation of Interest and Fees.  Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Term Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section 1.7
and Section 1.8.

1.9Inability to Determine Interest Rate.  

If prior to the first day of any Interest Period for any Eurodollar Loan:

(a)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as applicable, for
such Interest Period, or

(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Base Rate or the Eurodollar Rate, as applicable, determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Term Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect to such Eurodollar Loans, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Term
Loans to Eurodollar Loans.

 

--------------------------------------------------------------------------------

4

1.10Pro Rata Treatment and Payments.  

(a)Each Borrowing by the Borrower from the Lenders hereunder shall be made pro
rata.

(b)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section ‎11.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(c)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after the
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(d)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any

 

--------------------------------------------------------------------------------

5

amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section ‎1.10(d), ‎1.10(e), ‎‎4.3(e) or ‎11.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

1.11Requirements of Law.

(a)If the adoption or taking effect of or any change in any Requirement of Law
or in the implementation, administration, interpretation or application thereof
or compliance by any Lender or other Credit Party with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Entity made subsequent to the date hereof:

(i)shall subject any Credit Party to any Taxes (other than  (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii)shall impose on such Lender any other condition, cost or expense (other
than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining Term
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable.  If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

--------------------------------------------------------------------------------

6

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Entity made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(d)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Term Loans and all
other amounts payable hereunder.

1.12Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section ‎1.11 or ‎4.3(a) or (d) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Term Loans affected by such event with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending offices to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
‎1.11 or ‎4.3(a) or (d).

1.13Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in

 

--------------------------------------------------------------------------------

7

accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Term Loans provided for herein (excluding, however,
the Applicable Margin included therein, if any) over (ii) the amount of interest
(as reasonably determined by such Lender) that would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Term Loans and
all other amounts payable hereunder.

1.14Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender if (a) such Lender requests reimbursement for amounts owing pursuant to
Section ‎1.11 or the Borrower is required to pay any Indemnified Taxes or
additional amounts to such Lender or any Governmental Entity for the account of
such Lender pursuant to Section ‎4.3(a) or (d), (b) such Lender becomes a
Defaulting Lender, or (c) such Lender does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Credit Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section ‎1.12 so as to eliminate the continued need for
payment of amounts owing pursuant to Section ‎1.11 or ‎4.3(a) or (d), (iv) the
replacement financial institution shall purchase, at par, all Term Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section ‎1.13 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall, subject to Section
12.4(b)(ii), be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section ‎12.4 (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein), (viii) until
such time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section ‎1.11 or ‎4.3(a) or
(d), as the case may be, and (ix) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment Agreement executed by the Borrower, the Administrative Agent and the
assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

 

--------------------------------------------------------------------------------

8

Section 2.[Reserved].

Section 3.[Reserved].

Section 4.PREPAYMENT; TAXES; FEES.

4.1Voluntary Prepayments.  The Borrower shall have the right to prepay Term
Loans, in whole or in part, without premium or penalty, from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent at the Notice Office written notice of its intent to prepay the Term
Loans, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which such prepayment is made, which notice
shall be substantially in the form of Exhibit I hereto and received by the
Administrative Agent by 11:00 A.M. (New York time) one Business Day prior to the
date of such prepayment or in the case of Eurodollar Loans, three Business Days
prior to the date of such prepayment; (ii) each partial prepayment of any
Borrowing shall be in an aggregate principal amount of at least $250,000 in the
case of Eurodollar Loans or $100,000 in the case of ABR Loans and shall include
accrued interest to such date on the amount prepaid, provided that no partial
prepayment of Eurodollar Loans made pursuant to a Borrowing shall reduce the
aggregate principal amount of the Term Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Amount applicable thereto; (iii) if
a Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 1.13 and (iv) each prepayment in respect of any Term Loans
made pursuant to a Borrowing shall be applied pro rata among such Term Loans.  

4.2Mandatory Prepayments; Offers to Prepay.

(a)Prepayment in Connection with Debt Issuances.  If on any date the Borrower
shall receive Net Cash Proceeds from any issuances of notes or bonds (other than
any issuance of Permitted Refinancing Indebtedness) issued (i) on a private
placement basis pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended or (ii) pursuant to a registered offering under Section 144A of the
Securities Act of 1933, as amended, then an amount equal to 100% of such Net
Cash Proceeds shall be applied on such date toward the prepayment of the Term
Loans.

(b)Prepayment in Connection with Asset Sales.  If the Borrower wants to offer to
prepay any Term Loans in connection with an Asset Sale pursuant to Section 8.10,
the Borrower will give written notice thereof to the Administrative Agent (which
the Administrative Agent shall promptly deliver to the Lenders), which notice
shall (i) refer specifically to this Section 4.2(b) and describe in reasonable
detail the Asset Sale giving rise to such offer to prepay the Term Loans, (ii)
specify the aggregate principal amount of Term Loans being offered to be
prepaid, (iii) specify a date upon which the Term Loans will be prepaid, which
shall be not less than 30 days and not more than 60 days after the date of such
notice (the “Disposition Prepayment Date”) and specify the Disposition Response
Date (as defined below), and (iv) offer to prepay on the Disposition Prepayment
Date the amount of Term Loans specified in (ii) above on a pro rata basis to the
Lenders, together with interest accrued thereon to the Disposition Prepayment
Date. Each Lender shall notify the Administrative Agent (which shall notify the
Borrower) of such Lender’s acceptance or rejection of its pro rata share of such
offer by giving

 

--------------------------------------------------------------------------------

9

written notice of such acceptance or rejection to the Administrative Agent
(provided, however, that any Lender who fails to so notify the Administrative
Agent shall be deemed to have accepted such offer) on a date at least 5 days
prior to the Disposition Prepayment Date (such date 5 days prior to the
Disposition Prepayment Date being the “Disposition Response Date”), and the
Borrower shall prepay the Term Loans at par on the Disposition Prepayment Date
in an amount equal to the aggregate amount of Term Loans validly accepted by the
Lenders to be prepaid, plus interest accrued thereon to the Disposition
Prepayment Date.

(c)(b) Application for Prepayments of Term Loans.  With respect to each
prepayment of Term Loans required by this Section 4.2, the Borrower may
designate the Type of Term Loans and the specific Borrowing(s) which are to be
prepaid, provided that (i) the Borrower shall first so designate all ABR Loans
and Eurodollar Loans with Interest Periods ending on the date of prepayment
prior to designating any other Eurodollar Loans and (ii) each prepayment of Term
Loans made pursuant to a Borrowing shall be applied pro rata among such Term
Loans. If the Borrower is required by this Section ‎4.2 to repay any Eurodollar
Loans and such prepayment will result in the Borrower being required to pay
breakage costs under Section 1.13 (any such Eurodollar Loans, “Affected Loans”),
the Borrower may elect, by notice to the Administrative Agent, to have the
provisions of the following sentence be applicable.  At the time any Affected
Loans are otherwise required to be prepaid, the Borrower may elect to deposit
100% (or such lesser percentage elected by the Borrower) of the principal
amounts that otherwise would have been paid in respect of the Affected Loans
with the Administrative Agent to be held as security for the obligations of the
Borrower hereunder pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent with
terms that are not inconsistent with the Collateral Agency Agreement, with such
cash collateral to be released from such cash collateral account (and applied to
repay the principal amount of such Term Loans) upon each occurrence thereafter
of the last day of an Interest Period applicable to the relevant Term Loans (or
such earlier date or dates as shall be requested by the Borrower), with the
amount to be so released and applied on the last day of each Interest Period to
be the amount of the relevant Term Loans to which such Interest Period applies
(or, if less, the amount remaining in such cash collateral account).  In the
absence of a designation and/or election by the Borrower as described in the
preceding sentences, the Administrative Agent shall, subject to the first
sentence of this paragraph, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Section 1.13.

4.3Taxes.  (a)  Any and all payments by or on account of any obligation of any
Borrower Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Entity in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section ‎4.3), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

--------------------------------------------------------------------------------

10

(b)The Borrower Parties shall timely pay to the relevant Governmental Entity in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, Other Taxes.

(c)As soon as practicable after any payment of Taxes by any Borrower Party to a
Governmental Entity pursuant to this Section ‎4.3, such Borrower Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Entity evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)The Borrower Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Entity.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Borrower Party has not already
indemnified the Administrative Agent for any such Taxes which are Indemnified
Taxes and without limiting the obligation of the Borrower Parties to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section ‎12.4(a) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Entity.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(f)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting

 

--------------------------------------------------------------------------------

11

requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section ‎4.3(f)(ii)(A), ‎(ii)‎(B) and
‎(ii)‎(D) below) shall not be required if in the Lender's reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

 

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document,
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)

executed originals of IRS Form W-8ECI;

 

(3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii)
a “10 percent shareholder” of the Borrower (or, if the Borrower is disregarded
as an entity separate

 

--------------------------------------------------------------------------------

12

 

from its owner for U.S. federal income tax purposes, the Borrower’s tax owner
for U.S. federal income tax purposes) within the meaning of Section 881(c)(3)(B)
of the Code, or (iii) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)

if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations

 

--------------------------------------------------------------------------------

13

 

under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(iii)The Administrative Agent shall, to the extent it is legally entitled to do
so, deliver to the Borrower on or prior to the Closing Date (and from time to
time thereafter upon the reasonable request of the Borrower),

 

(A)

with respect to any amounts payable to the Administrative Agent for its own
account, an executed original of any form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made;

 

(B)

if a payment made to the Administrative Agent under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Administrative
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Administrative Agent shall deliver to the Borrower at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA and to determine that the
Administrative Agent has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (B), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and

 

(C)

with respect to any amounts payable to the Administrative Agent for the account
of others, an executed original of IRS Form W-8IMY (or applicable successor
form) certifying in Part I, line 4 that the Administrative Agent is a U.S.
branch of a foreign bank, certifying in Part VI, Line 17b, that the
Administrative Agent agrees to be treated as a U.S. Person with respect to any
such payments made to it under any Credit Document and certifying in

 

--------------------------------------------------------------------------------

14

 

Part I, line 5 the appropriate Chapter 4 status, all of the foregoing in order
to permit the Borrower to make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

The Administrative Agent agrees that if any form or certification it previously
delivered pursuant to this Section 4.3(f)(iii) expires or becomes obsolete or
inaccurate in any respect, it shall upon request from the Borrower update or
replace such form, as applicable, or promptly notify the Borrower in writing of
its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section ‎4.3 (including by the payment of additional amounts
pursuant to this Section ‎4.3), it shall pay to the indemnifying party within 30
days from the date of such receipt an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Entity with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Entity) in the event that such indemnified party is required to repay such
refund to such Governmental Entity.  Notwithstanding anything to the contrary in
this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Each party’s obligations under this Section ‎4.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of the Term Loans and other all obligations under the Credit
Documents.

(i)For purposes of this Section 4.3, the term “applicable law” includes FATCA.

4.4Fees.  The Borrower shall pay to the Administrative Agent for its own account
the fees as may be agreed to from time to time between the Borrower and the
Administrative Agent, when and as due.

Section 5.CONDITIONS PRECEDENT.  the effectiveness of this Agreement and the
obligations of the Lenders to make the Term Loans is subject to the satisfaction
of each of the following conditions precedent:

 

--------------------------------------------------------------------------------

15

(a)Credit Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Annex 1.1A, (ii) a joinder agreement to the Collateral
Agency Agreement, executed by the Borrower, the Administrative Agent on behalf
of the Lenders and the Collateral Agent and (iii) copies of each other Credit
Document (including the Security Documents and the Security Agreement), executed
and delivered by the Borrower and each other Person party thereto.

(b)Opinions of Counsel.  The Administrative Agent shall have received (i) an
opinion, addressed to the Administrative Agent and each of the Lenders and dated
the Closing Date, from Sidley Austin LLP, counsel to the Borrower, which opinion
shall cover the matters covered in Exhibit C and (ii) an opinion, addressed to
the Administrative Agent and dated the Closing Date, from Eversheds Sutherland
(US) LLP, regulatory counsel to the Borrower, which opinion shall cover the
matters covered in Exhibit E.

(c)Proceedings.   (i)  The Administrative Agent shall have received from the
Borrower a certificate, dated the Closing Date, signed by the President or any
Vice-President and the Secretary or Assistant Secretary of the Borrower in the
form of Exhibit B or in a form acceptable to the parties hereto, together with
(w) copies of the certificate of formation, limited liability company agreement,
or other organizational documents of the Borrower, (x) the resolutions, or such
other administrative approval, of the Borrower referred to in such certificate
to be reasonably satisfactory to the Administrative Agent, (y) an incumbency
certificate which shall include the name, position and specimen signature of
each officer of the Borrower executing the Credit Documents or any other
document delivered in connection herewith on behalf of the Borrower and (z) a
statement that all of the applicable conditions set forth in Sections ‎5(n) and
(o) have been satisfied as of such date; and

(ii)All corporate, limited liability company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all certificates, documents
and papers, including long-form good standing certificates and any other records
of corporate or limited liability company proceedings and governmental
approvals, if any, which the Administrative Agent may have reasonably requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.

(d)Adverse Change, etc.  During the period from December 31, 2016 to the Closing
Date, there shall have been no development or event that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------

16

(e)Security Documents.  The Borrower shall have delivered to the Administrative
Agent (i) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, each of recent date listing all effective financing
statements that name the Borrower as a debtor and that are filed in the
jurisdictions in which filing of a financing statement is necessary to perfect
the security interests purported to be created by the Security Documents,
together with copies of such financing statements (none of which shall cover the
Collateral except (x) those with respect to which appropriate termination
statements executed by the secured lender thereunder have been delivered to the
Administrative Agent and (y) to the extent evidencing Permitted Liens) and (ii)
evidence reasonably satisfactory to the Administrative Agent that all actions
reasonably necessary to perfect and protect the security interests purported to
be created by any Security Document on the Collateral described therein (subject
to no Liens other than Permitted Liens and the rights of holders of Permitted
Secured Indebtedness) have been, or are in the process of being, taken.

(f)Solvency.  The Administrative Agent shall have received a customary solvency
certificate from the chief financial officer, treasurer or another senior
financial or accounting officer of the Borrower certifying as to the solvency of
the Borrower and its Subsidiaries on a consolidated basis after giving effect to
the transactions contemplated hereby in form reasonably satisfactory to the
Administrative Agent.

(g)Insurance Policies.  The Administrative Agent shall have received evidence of
insurance complying with the requirements of Section ‎7.4.

(h)Fees.  The Borrower shall have paid to the Arrangers, the Administrative
Agent and the Lenders all Fees and expenses required hereunder to be paid or
reimbursed by the Borrower or its affiliates and for which invoices have been
presented on or before the Closing Date.

(i)Financial Information.  The Administrative Agent shall have received copies
of:

(i)(a) the audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2014, 2015 and 2016, the
related consolidated statement of operations, the related consolidated statement
of members’ capital and the related consolidated statement of cash flows for the
fiscal years ended on such dates, each prepared in accordance with GAAP applied
on a consistent basis in accordance with past practice except for any changes
required by GAAP or as noted in the notes to the financial statements,
accompanied by an unqualified report of Ernst & Young LLP and (b) the audited
consolidated balance sheet of Sharyland and its Subsidiaries (not including
separate statements of Sharyland’s subsidiaries) for the fiscal years ended
December 31, 2014, 2015 and 2016, and the related consolidated statement of
operations, the related consolidated statement of members’ capital and the
related consolidated statement of cash flows for the calendar years ended on
such dates, each prepared in accordance with GAAP applied on a consistent basis
in accordance with past practice except for any changes required by GAAP or as
noted in the notes to the financial statements, accompanied by an unqualified
report of Ernst & Young LLP;

 

--------------------------------------------------------------------------------

17

(ii)unaudited consolidated financial statements of the Borrower and its
Subsidiaries and the unaudited consolidated financial statements of
Sharyland  and its Subsidiaries (not including separate statements of
Sharyland’s subsidiaries) for each fiscal quarter ended after the latest
calendar year referred to above in Section 5(i)(i), as applicable, ended at
least 45 days prior to the Closing Date and the related unaudited consolidated
statement of operations, the related consolidated statement of members’ capital
and the related consolidated statement of cash flows for  the corresponding
period certified by an Authorized Officer of Sharyland and the Borrower, as
applicable, as being prepared in good faith and in accordance with GAAP applied
on a consistent basis except for any changes required by GAAP or as noted in the
notes to the financial statements; and

(iii)projections of the Borrower through 2019 that are not, in the reasonable
determination of the Administrative Agent, materially inconsistent in an adverse
manner with any comparable projections delivered to the Administrative Agent
prior to the Closing Date.

(j)USA PATRIOT Act.  The Administrative Agent shall have received, at least 5
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(k)Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing substantially in the form of Exhibit J hereto with respect to the
borrowing of the Term Loans on the Closing Date.

(l)Notice under Revolving Credit Agreement.  The Borrower shall be in compliance
with Section 8.6(b) of the Revolving Credit Agreement.

(m)Financial Covenants.  The Borrower shall be in compliance with the financial
covenants contained in Section ‎7.11 on a pro forma basis as of the Closing
Date.

(n)Default.  At the time of, and immediately after giving effect to the
Borrowing of Term Loans on the Closing Date, there shall exist no Default or
Event of Default.

(o)Representations and Warranties.  All representations and warranties contained
herein or in the other Credit Documents in effect at such time shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date.

Section 6.REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

--------------------------------------------------------------------------------

18

6.1Organization; Power and Authority.  Each of the Borrower and each Subsidiary
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and is duly qualified and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Borrower and each Subsidiary has the
limited liability company, limited partnership or other organizational, as
applicable, power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform the provisions
hereof and thereof.

6.2Power and Authority.  Each of the Borrower and each Subsidiary has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of the Transaction Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Transaction Documents to which it is a
party.  Each of the Borrower and each Subsidiary has duly executed and delivered
each Transaction Document to which it is a party, and each such Transaction
Document constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

6.3Disclosure.  No report, financial statement, certificate or other information
furnished in writing by the Borrower or its Subsidiaries or their respective
counsel to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

6.4Organization and Ownership of Interests.  As of the Closing Date, Annex 6.4
contains a complete and correct list and description of the Borrower’s and each
Subsidiary’s jurisdiction of organization and ownership structure.  As of the
Closing Date, the Borrower has no Subsidiaries except as shown on Annex 6.4.

6.5Financial Condition; Financial Statements.

(a)On and as of the Closing Date, on a pro forma basis after giving effect to
the transactions contemplated hereby, (x) the sum of the assets, at a fair
market valuation, of the Borrower and its Subsidiaries on a consolidated basis
will exceed its debts, (y) the Borrower and its Subsidiaries on a consolidated
basis will not have incurred or intended to, or believes that it will, incur
debts beyond its ability to pay such debts as such debts mature and (z) the
Borrower and its Subsidiaries taken on a consolidated basis will have sufficient
capital with which to

 

--------------------------------------------------------------------------------

19

conduct its business.  For purposes of this Section ‎6.5, “debt” means any
liability on a claim, and “claim” means (i) right to payment whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

(i)(a) The audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2014, 2015 and 2016, and
the related consolidated statement of operations, the related consolidated
statement of members’ capital and the related consolidated statement of cash
flows for the fiscal years ended on such dates, accompanied by an unqualified
report of Ernst & Young LLP and (b) the audited consolidated balance sheet of
Sharyland and its Subsidiaries (not including separate statements of Sharyland’s
subsidiaries) for the fiscal years ended December 31, 2014, 2015 and 2016, and
the related consolidated statement of operations, the related consolidated
statement of members’ capital and the related consolidated statement of cash
flows for the fiscal years ended on such dates, were certified by an Authorized
Officer of the Borrower and Sharyland, respectively, as being prepared in good
faith and in accordance with GAAP, applied on a consistent basis except for any
changes required by GAAP or as noted in the notes to the financial statements
and, with respect to the items described in clause (a), fairly presents in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries as of its date in accordance with GAAP, except for the absence of
footnotes and subject to changes resulting from audit and normal year-end
adjustments.

(ii)The unaudited consolidated financial statements of the Borrower and its
Subsidiaries and the unaudited consolidated financial statements of Sharyland
and its Subsidiaries (not including separate statements of Sharyland’s
subsidiaries) for each fiscal quarter ended after the latest calendar year
referred to in Section 5(i)(i), as applicable, ended at least 45 days prior to
the Closing Date and the related unaudited consolidated statement of operations,
the related consolidated statement of members’ capital and the related
consolidated statement of cash flows for the corresponding period were certified
by an Authorized Officer of the Borrower and Sharyland, respectively, as being
prepared in good faith and in accordance with GAAP, applied on a consistent
basis except for any changes required by GAAP or as noted in the notes to the
financial statements and, with respect to such financial statements of the
Borrower, fairly presents in all material respects the consolidated financial
position of the Borrower and its Subsidiaries as of its date in accordance with
GAAP, except for the absence of footnotes and subject to changes resulting from
audit and normal year-end adjustments.

(iii)Since December 31, 2016, there has been no development or change that,
either individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

20

6.6Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by each of the Borrower and each Subsidiary of this Agreement and
the other Transaction Documents to which such Person is a party, do not and will
not (i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Person
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which such Person is
bound or by which such Person or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Person or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Person, which in the case of any of the foregoing clauses (i)
through (iii), individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

6.7Governmental Authorizations, Etc.  Except as set forth on Annex 6.7, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Borrower or any Subsidiary of this Agreement or
any of the other Transaction Documents to which it is a party.

6.8Litigation; Observance of Agreements, Statutes and Orders.

(a)There are no actions, suits, investigations or proceedings pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or, to the knowledge of any Responsible
Officer of the Borrower, any Qualified Lessee, or any of their respective
property in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.  The representation in this
clause (a) excludes any reference to Environmental Laws or ERISA, each of which
is separately addressed in this ‎Section 6.

(b)Neither the Borrower nor any Subsidiary is in default under any term of any
Material Project Document or any other agreement or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any Applicable Law, ordinance, rule or regulation (including without
limitation Environmental Laws or the USA PATRIOT Act) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(c)To the knowledge of the Borrower, after due inquiry, no breach or default
under any of the Material Project Documents to which it or any of its
Subsidiaries is a party has occurred and is continuing, which breach or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

6.9Taxes.  Each of the Borrower and each Subsidiary has filed all material Tax
returns that are required to have been filed by it (or timely requests for
extensions have been filed, have been granted and are not expired) in any
jurisdiction, and has paid all Taxes shown to be due and payable by it on such
returns and all other material Taxes levied upon them or their properties,
assets, income or franchises, to the extent such Taxes have become due and
payable

 

--------------------------------------------------------------------------------

21

and before they have become delinquent, (other than (i) the amount of which is
not individually or in the aggregate material or (ii) those which are being
contested in good faith by appropriate proceedings and with respect to which
such Person has established adequate reserves in accordance with GAAP), except
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  The Borrower knows of no proposed tax assessment
against the Borrower or any of its Subsidiaries that would, if made, have a
Material Adverse Effect.

6.10Title to Property.  The Borrower and its Subsidiaries have good and
sufficient title to their respective properties and assets that individually or
in the aggregate are material to them, free and clear of Liens (other than
Permitted Liens).  

6.11Insurance.  Each of the Borrowers and each Subsidiary have all insurance
coverage required by Section ‎7.4.

6.12Licenses, Permits, Etc.; Leases; IP Rights.  The Borrower and its
Subsidiaries own or possess all material governmental licenses, permits,
franchises and authorizations that are necessary for the operation of their
respective businesses (collectively, the “Required Permits”), without known
conflict with the rights of others.  The Leases listed on Annex 6.12 constitute
and include all of the Leases to which the Borrower and its Subsidiaries are
parties as of the Closing Date.  As of the Closing Date, each such Lease is in
full force and effect, and constitutes the legal, valid and binding obligation
of each Loan Party that is a party thereto.  The Borrower and its Subsidiaries
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses, without any conflict, to the
knowledge of the Borrower, with the rights of any other Person, except for any
IP Rights or any conflicts that, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

6.13Compliance with ERISA.  (a)  Each Loan Party and each ERISA Affiliate has
operated and administered each Plan in compliance with the terms of the Plan and
with all Applicable Laws except for such instances of noncompliance as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither any Loan Party nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code applicable to employee benefit plans (as defined in
section 3 of ERISA) and there has been no “prohibited transaction” (as such term
is defined in Section 406 of ERISA and Section 4975(c) of the Code) or violation
of the fiduciary responsibility rules with respect to any Plan or that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by any
Loan Party or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of any Loan Party or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions of the Code or to Sections 401(a)(29), 412 or 430(k) of the Code or
Section 4068 of ERISA, and no liability to the PBGC (other than required premium
payments), the IRS, any Plan or any trust established under Title IV of ERISA
has been or is expected to be incurred by any Loan Party or any of their ERISA
Affiliates, other than such liabilities or Liens as would not be individually or
in the aggregate reasonably be expected to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------

22

(b)The present value of the aggregate benefit liabilities under each Plan (other
than a Multiemployer Plan) (determined in accordance with Section 430 of the
Code and the Treasury Regulations promulgated thereunder as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report) did not exceed the aggregate actuarial value of assets as determined in
accordance with Section 430(g)(3) of the Code (and the Treasury Regulations
promulgated thereunder) under each such Plan by an amount that could reasonably
be expected to result in a Material Adverse Effect.  

(c)No Loan Party or any ERISA Affiliate has incurred Withdrawal Liabilities (and
is not subject to contingent Withdrawal Liabilities) of ERISA in respect of
Multiemployer Plans that individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.  Neither any Loan Party nor any
of its ERISA Affiliates has failed to make by its due date any required
contribution to a Multiemployer Plan or received notice that any Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA) or in endangered or critical status (within the meaning of Section 432 of
the Code or Section 305 of ERISA).

(d)The expected postretirement benefit obligation (determined as of the last day
of the Borrower’s most recently ended calendar year in accordance with ASC Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by Section 4980B of the Code) of the Borrower is not material to it.

6.14[Reserved].

6.15[Reserved].

6.16Foreign Assets Control Regulations, Etc.  

(a)The use of the proceeds from the Term Loans hereunder will not violate
Sanctions or any enabling legislation or executive order relating thereto.

(b)None of the Borrower, the Subsidiaries or it or their respective directors or
officers (in each case, acting their capacities as such) or, to the knowledge of
any Responsible Officer of the Borrower, any Qualified Lessee: (i) is a
Sanctioned Person or (ii) engages in any dealings or transactions with any such
Sanctioned Person.  The Borrower, the Subsidiaries and it and their respective
directors and officers (in each case, acting in their capacities as such) and,
to the knowledge of any Responsible Officer of the Borrower, the Qualified
Lessees are in compliance, in all material respects, with the USA PATRIOT Act
and Sanctions, each as applicable to them.

 

--------------------------------------------------------------------------------

23

(c)No part of the proceeds from the Term Loans hereunder will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of
Anti-Corruption Laws, assuming in all cases that such Anti-Corruption Laws apply
to the Borrower and each other Loan Party.  The Borrower, the Subsidiaries and
it and their respective directors and officers (in each case, acting in their
capacities as such) and, to the knowledge of any Responsible Officer of the
Borrower,  the Qualified Lessees are in compliance, in all material respects,
with Anti-Corruption Laws, as applicable to them, and policies and procedures
have been implemented and maintained that are designed to ensure compliance by
the Borrower, its Subsidiaries and it and their respective directors and
officers (in each case, acting in their capacities as such) with Anti-Corruption
Laws and applicable Sanctions.

6.17Status under Certain Statutes.  

(a)No Loan Party is, or is required to be registered as, an “investment company”
under the Investment Company Act of 1940 (the “ICA”), as amended.  

(b) The Borrower is not a “public utility” under the FPA and the regulations of
FERC thereunder.  The execution, delivery and performance of the Borrower’s
obligations under the Credit Documents requires no authorization of approval by,
or notice to, and is not subject to the jurisdiction of, FERC under the FPA.

(c)Sharyland and the holding company system of which it is a part have obtained
a waiver of the requirements of 18 CFR 366.21, 366.22 and 366.23 (FERC Docket
Nos. PH06-59-000 & PH10-18-000), but are subject to the FERC regulations
relating to regulatory access to books and records.  Sharyland and the holding
company system of which it is a part have filed a notice of holding company
status under FERC Docket No. HC06-1-000 and a revised notice of holding company
status under FERC Docket No. HC10-1-000.  Under FERC’s currently effective
regulations, the Borrower will be deemed not to be a “public-utility company”
and as a result Holdings is not a “holding company” under PUHCA.

(d)The Borrower is subject to regulation as an “electric utility” by the Public
Utility Commission of Texas.  The execution, delivery and performance of the
Borrower’s obligations under the Credit Documents requires no authorization or
approval by, or notice to, the Public Utility Commission of Texas or under the
Public Utility Regulatory Act of Texas other than those that have been obtained.

(e)Solely by virtue of the execution, delivery and performance of the Credit
Documents to which it is a party, neither the Administrative Agent nor any
Lender will become subject to any of the provisions of the FPA, PUHCA (based on
FERC’s currently effective definitions under PUHCA) or the Public Utility
Regulatory Act of Texas, or to regulation under any such statute.

 

--------------------------------------------------------------------------------

24

(f)The Borrower does not own, operate or control any electrical generating,
transmitting or distribution facility, or effect or control any sale of
electricity, outside of the ERCOT balancing area authority except (i) as
permitted by FERC, as set forth in its declaratory order issued in Docket No.
EL07-93-000 or (ii) interconnected transmission or distribution assets or
systems located substantially in the State of Texas or deriving a majority of
their revenue from customers within the State of Texas.

6.18Environmental Matters.

(a)The Borrower has no knowledge of any claims nor has it received any notice of
any claim, and no proceeding has been instituted raising any claim against the
Borrower or any Subsidiary or any of their real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

(b)The Borrower has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Borrower or any
Subsidiary or to other assets or its use, except, in each case, such as could
not reasonably be expected to result in a Material Adverse Effect.

(c)Neither the Borrower nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(d)All buildings on all real properties now owned, leased or operated by the
Borrower or any of the Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

6.19Force Majeure Events; Employees.  None of the assets of the Borrower or the
Subsidiaries, including the System, has suffered any Force Majeure Event that is
continuing.  Neither the Borrower nor any Subsidiary has any employees.

6.20Collateral.  As of the Closing Date, (i) the security interests in the UCC
Collateral granted to the Collateral Agent (for the benefit of the Secured
Parties):  (a) constitute, as to such Collateral, a valid security interest and
Lien under the New York UCC, and (b) constitute first priority Liens on such
Collateral described in the Security Documents, subject to no Liens other than
Permitted Liens and the rights of holders of Permitted Secured Indebtedness in
compliance with the Collateral Agency Agreement, (ii) all action as is required
pursuant to the Security Documents has been taken to establish and perfect the
Collateral Agent’s rights in and to, and the first priority of its Lien (subject
to Permitted Liens) on, the Collateral as set forth in the immediately preceding
clause (i), including any recording, filing, registration, delivery to the
Collateral Agent, giving of notice or other similar action, and (iii) the Deeds
of Trust create in

 

--------------------------------------------------------------------------------

25

favor of the Trustee named therein, for the benefit of the Collateral Agent and
the other Secured Parties, a valid security interest and first priority Lien in
all the Borrower’s right, title and interest in and to the real property subject
thereto and the proceeds thereof, subject to no Liens other than Permitted Liens
and the rights of holders of Permitted Secured Indebtedness in compliance with
the Collateral Agency Agreement.

6.21Collateral Agency Agreement.  Each of this Agreement and each other Credit
Document is a “Financing Agreement”, as such term is defined in the Collateral
Agency Agreement.  All of the obligations of the Borrower hereunder and under
the other Credit Documents are “Obligations”, as such term is defined in the
Collateral Agency Agreement, and “Permitted Secured Indebtedness”, as such term
is defined in the Collateral Agency Agreement.

6.22Margin Regulations.  The Borrower is not engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.  Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets of
the Borrower and its Subsidiaries on a consolidated basis subject to the
provisions of Section 8.5 or Section 8.10 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9(i) will be margin stock.

6.23EEA Financial Institution.  No Loan Party is an EEA Financial Institution.

Section 7.AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that until the Term Loans, together with
interest, Fees and all other Obligations under the Credit Documents (other than
contingent obligations (including indemnification obligations) for which no
claims have been made) incurred hereunder, are paid in full:

7.1Information Covenants.  The Borrower will furnish to the Administrative Agent
(on behalf of each Lender):

(a)Annual Financial Statements.  Within 90 days after the close of each fiscal
year of the Borrower and each Qualified Lessee (other than a Consolidated
Qualified Lessee), as applicable, the consolidated balance sheet of the Borrower
and its Subsidiaries and each such Qualified Lessee, as the case may be (in each
case, with a separately scheduled consolidating balance sheet and income
statement for each Project Finance Subsidiary), as at the end of such fiscal
year, the related consolidated statement of operations, the related consolidated
statement of members’ capital and the related consolidated statement of cash
flows for such fiscal year, in each case setting forth comparative consolidated
figures for the preceding fiscal year, and, other than the separately scheduled
consolidating balance sheet and income statement of each Project Finance
Subsidiary, examined by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
and as to the status of the Borrower or any of its Subsidiaries or such
Qualified Lessees, as applicable, as a going concern, together with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower or such Qualified Lessees, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no

 

--------------------------------------------------------------------------------

26

knowledge of any Default or Event of Default (or, in the case of a Qualified
Lessee, any default or event of default under any Leases to which such Qualified
Lessee is lessee) which has occurred and is continuing or, if in the opinion of
such accounting firm such a Default or Event of Default (or, in the case of a
Qualified Lessee, such a default or event of default under the applicable Lease)
has occurred and is continuing, a statement as to the nature thereof (which
certificate may be limited to the extent required by accounting rules or
guidelines).

(b)Quarterly Financial Statements.  As soon as available and in any event within
45 days after the close of each of the first three quarterly accounting periods
in each fiscal year, the consolidated balance sheet of the Borrower and its
Subsidiaries and each Qualified Lessee (other than a Consolidated Qualified
Lessee), as the case may be (in each case, with a separately scheduled
supplemental consolidating balance sheet and income statement for each Project
Finance Subsidiary), as at the end of such quarterly period, the related
consolidated statement of operations, the related consolidated statement of
members’ capital and the related consolidated statement of cash flows for such
quarterly period, and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and in each case setting forth comparative
consolidated figures for the related periods in the prior fiscal year, all of
which shall be certified by the chief financial officer, controller, chief
accounting officer or other Authorized Officer of the Borrower or such Qualified
Lessee, as applicable, except for the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments.

(c)Annual Budgets.  As soon as available and in any event within 30 days after
the close of each fiscal year of the Borrower and each Qualified Lessee (other
than a Consolidated Qualified Lessee), as the case may be, the annual budget of
the Borrower and its Subsidiaries and each such Qualified Lessee, as applicable,
which shall include details on capital expenditures to be made by the Borrower
and its Subsidiaries and each such Qualified Lessee, as applicable, in the next
twelve months.

(d)Management Discussion and Analysis.  Within 45 days after the close of each
of the first three fiscal quarters in each fiscal year, a management discussion
and analysis of each of each Qualified Lessee’s (other than a Consolidated
Qualified Lessee) and the Borrower’s consolidated performance for that fiscal
quarter and a comparison of performance for that financial quarter to the
corresponding fiscal quarter of the previous fiscal year (in form and substance
reasonably acceptable to the Administrative Agent, which shall not be
unacceptable solely because it does not contain all of the information required
to be included in unaudited interim financial statements by Item 303 of
Regulation S-K of the Securities Act of 1933, as amended).  Within 90 days after
the close of each fiscal year, a management discussion and analysis of each of
each such Qualified Lessee’s and the Borrower’s consolidated performance for
that fiscal year and a comparison of performance for that fiscal year to the
prior year.

All such financial statements delivered pursuant to paragraphs ‎(a) and ‎(b)
above shall present fairly in all material respects in accordance with GAAP the
consolidated financial condition of such Qualified Lessees or the Borrower and
their respective consolidated Subsidiaries, as applicable, as at the applicable
dates, and the consolidated results of their operations, their changes in equity
(deficit) and their consolidated cash flows for the periods reflected therein,
and shall be prepared in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

 

--------------------------------------------------------------------------------

27

(e)Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Section ‎7.1(a) and ‎(b), a certificate of the Senior
Financial Officer of each Qualified Lessee (other than a Consolidated Qualified
Lessee) or of the Borrower, as applicable, substantially in the form of Exhibit
D, to the effect that no Default or Event of Default has occurred and is
continuing (or in the case of each such Qualified Lessees, no default or event
of default has occurred and is continuing under any Leases to which it is a
party, which default or event of default constitutes an Event of Default
pursuant to Section 9(f)) or, if any Default or Event of Default has occurred
and is continuing (or in the case of each such Qualified Lessees, any default or
event of default has occurred and is continuing under any Leases to which it is
a party, which default or event of default constitutes an Event of Default
pursuant to Section 9(f)), specifying the nature and extent thereof, which
certificate shall set forth the calculations required to establish whether the
Borrower and its Subsidiaries were in compliance with the provisions of Section
‎7.11 as at the end of such fiscal period or year, as the case may be.  Each
such certificate shall also include a list of deposit accounts and securities
accounts held by any Loan Party.

(f)Notice of Default or Litigation.  Promptly, and in any event within five
Business Days after a Responsible Officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of (w) the occurrence of any
event which constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower or such Subsidiary proposes to take with respect thereto, (x)(i) the
commencement of or any material development in any litigation or governmental
proceeding pending against the Borrower or any of its Subsidiaries in which the
amount involved is $750,000 or more (other than proceedings under the Texas
Public Utility Act before the Public Utility Commission of Texas or condemnation
proceedings in which a Qualified Lessee, the Borrower or any of its Subsidiaries
is the condemning party) or is reasonably likely to have a Material Adverse
Effect on the ability of the Borrower or any Loan Party to perform its
obligations hereunder or under any other Credit Document and (ii) the
commencement of any proceeding under the Texas Public Utility Act before the
Public Utility Commission of Texas involving the Borrower (other than
proceedings that are in the ordinary course of business or that are not
material) and the issuance of any final order of the Public Utility Commission
of Texas with respect to such proceeding, and (y) any development or event that
has had or could reasonably be expected to have a Material Adverse
Effect.  Promptly, and in any event within five Business Days after the Borrower
receives a written notice of default under a System Lease from the applicable
Qualified Lessee, a copy of such notice of default or a written notice
specifying the nature and period of existence of such default and what action
the Borrower is taking or proposes to take with respect thereto.

(g)Insurance Certificates.  At the time of the delivery of the financial
statements provided for in Section ‎7.1(a), the certification required to be
delivered at such time pursuant to Section 7.4(b).

(h)Other Information.  (i) Promptly upon transmission thereof, copies of any
reportings or filings by the Borrower or any of its Subsidiaries with regulatory
agencies (including the Securities and Exchange Commission or any successor
thereto (the “SEC”)) but excluding the Public Utility Commission of Texas (and
the Federal Energy Regulatory Commission, if applicable); provided that the
Borrower shall furnish such reports or filings as

 

--------------------------------------------------------------------------------

28

the Administrative Agent may reasonably request from time to time, (ii) promptly
upon their becoming available, each report and filing made by the Borrower to
holders of other Permitted Secured Indebtedness and (iii) such other information
or documents (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of the Required Lenders may reasonably request from time to
time.

(i)Collateral Release. At least five Business Days (or such shorter period as
the Administrative Agent may agree) prior to the date of any Asset Sale of any
Collateral that would result in the release of the liens or security interests
of the Collateral Agent in such Collateral in accordance with the Collateral
Agency Agreement, a written notice of release identifying the relevant assets
and the terms of the sale or other disposition in reasonable detail, including
an estimate of the consideration paid therefor, if any, and any expenses in
connection therewith, together with a certification by the Borrower stating that
such transaction is in compliance with this Agreement and the other Credit
Documents and that no Default or Event of Default exists or will exist after
giving effect to such transaction.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.1(g) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.15);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

--------------------------------------------------------------------------------

29

7.2Use of Proceeds.  All proceeds of the Term Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries, including future
acquisitions not prohibited under this Agreement, but not to fund, directly or
indirectly, any Project Finance Subsidiary other than to make Investments in any
Project Finance Subsidiary not to exceed amounts with which the Borrower would
be permitted to make a Distribution under Section 8.9.

7.3Compliance with Law.  

(a)Without limiting Section ‎8.4, the Borrower will, and will cause its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which it is subject, including, without limitation, ERISA, the
USA PATRIOT Act and Environmental Laws, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its businesses to the extent necessary to ensure that non-compliance with such
laws, ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

7.4Insurance.  

(a)Maintenance of Insurance.  The Borrower will maintain or cause to be
maintained and will cause its Subsidiaries to, maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

(b)Evidence of Insurance.  At the time of the delivery of the certificate
required under Section 7.1(e) for financial statements provided for in Section
7.1(a) or promptly upon request by the Administrative Agent, the Borrower shall
furnish the Administrative Agent and the Collateral Agent with approved
certification of all required insurance.  Such certification shall be executed
by each insurer or by an authorized representative of each insurer where it is
not practical for such insurer to execute the certificate itself.  Such
certification shall identify underwriters, the type of insurance, the insurance
limits, and the policy term, and shall specifically list the special provisions
enumerated for such insurance required by this Section 7.4.  Upon request, the
Borrower will promptly furnish the Administrative Agent and the Collateral Agent
with copies of all insurance certificates, binders, and cover notes or other
evidence of such insurance relating to the Collateral.  

(c)No Duty of any Lender to Verify.  No provision of this Section ‎7.4 or any
other provision of this Agreement, any other Financing Document or any Lease
shall impose on the Administrative Agent, the Collateral Agent or any Lender any
duty or obligation to verify the

 

--------------------------------------------------------------------------------

30

existence or adequacy of the insurance coverage maintained by the Borrower, nor
shall the Administrative Agent or the Collateral Agent nor any Lender be
responsible for any representations or warranties made by or on behalf of the
Borrower to any insurance company or underwriter.

7.5Maintenance of Properties.  The Borrower will and will cause its Subsidiaries
to, and will use commercially reasonable efforts to cause the Qualified Lessees
to, (a) maintain, preserve and protect all of its respective properties
(including any such properties comprising any portion of the System) and
equipment necessary in the operation of its respective business in good working
order and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, except in the case of
clauses (a) and (b) where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

7.6Payment of Taxes and Claims.  The Borrower will, and will cause each of its
Subsidiaries to, file all Tax returns required to be filed by it in any
jurisdiction and to pay and discharge all Taxes shown to be due and payable by
it on such returns and all other Taxes imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Borrower or any Subsidiary, provided that none of the Borrower or
any Subsidiary need pay any such Tax or claim if (i) the amount, applicability
or validity thereof is contested by such Person on a timely basis in good faith
and in appropriate proceedings, and such Person has established adequate
reserves therefor in accordance with GAAP on its books or (ii) the nonpayment of
all such Taxes and claims in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

7.7Existence, Etc.  Except as permitted under Section 8.2, the Borrower will and
will cause each of its Subsidiaries at all times preserve and keep in full force
and effect its respective limited liability company, corporate or limited
partnership existence and all rights and franchises of the Borrower unless
(other than with respect to the Borrower’s existence), in the good faith
judgment of the Borrower, the termination of or failure to preserve and keep in
full force and effect such limited liability company, corporate or limited
partnership existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

7.8Books and Records; Inspection Rights.  The Borrower will, and will cause each
of its Subsidiaries to, and will use commercially reasonable efforts to cause
any Qualified Lessee to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Person.  The
Borrower will permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours no more than once per each calendar year, upon reasonable advance
notice to the Borrower; provided, however, that when an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and as often as may be reasonably desired.

 

--------------------------------------------------------------------------------

31

7.9Collateral; Further Assurances.

(a)The Borrower shall take all actions necessary to ensure that the Collateral
Agent, on behalf of the Secured Parties (or in the case of Real Property
Collateral, the Trustee named in the Deeds of Trust, for the benefit of the
Collateral Agent and the other Secured Parties), has and continues to have in
all relevant jurisdictions duly and validly created, attached, perfected and
enforceable first-priority Liens on the Collateral constituting UCC Collateral
and Real Property Collateral, in each case, to the extent required under the
Security Documents (including, in accordance with clauses (c) and (d) of this
Section 7.9, after-acquired Collateral), subject to no Liens other than
Permitted Liens and rights of holders of Permitted Secured Indebtedness in
compliance with the Collateral Agency Agreement.  The Borrower shall cause the
Obligations to constitute direct senior secured obligations of the Borrower and
to be senior in right of payment and to rank senior in right of security (other
than Permitted Liens) with respect to Collateral granted in the Security
Documents to all other Indebtedness of the Borrower (other than Permitted
Secured Indebtedness, with which it shall be pari passu in accordance with the
terms of the Collateral Agency Agreement).  

(b)After the completion of each New Project of a Project Finance Subsidiary, the
Borrower may cause any such Project Finance Subsidiary to Transfer the New
Project to the Borrower and upon such Transfer, the Borrower shall take all
actions necessary to ensure that (w) the New Project becomes a part of the
Collateral to the extent required under the Security Documents and Section
7.9(c), subject to the first priority Lien of the Security Documents (subject to
no Liens other than Permitted Liens and rights of holders of Permitted Secured
Indebtedness in accordance with the Collateral Agency Agreement), (x) no Default
or Event of Default occurs as a result of such Transfer, (y) the Indebtedness of
the Project Finance Subsidiary is either repaid in full at the time of the
Transfer or becomes Permitted Secured Indebtedness, and (z) the Project Finance
Subsidiary is liquidated or merged with and into the Borrower.

(c)If, after the Closing Date, the Borrower acquires any Real Property
Collateral, the Borrower shall forthwith (and in any event, within five Business
Days of such acquisition, or such longer period of time as reasonably agreed by
the Administrative Agent) deliver to the Collateral Agent a fully executed
mortgage or deed of trust over such real property, in form and substance
substantially similar to a previously delivered Deed of Trust or otherwise
satisfactory to the Required Secured Parties and the Collateral Agent, together
with such surveys, environmental reports and other documents and certificates
with respect to such Real Property Collateral as may be reasonably required by
the Required Secured Parties.  The Borrower further agrees to take all other
actions necessary to create in favor of the Trustee named therein, for the
benefit of the Collateral Agent and the other Secured Parties a valid and
enforceable first priority Lien on such Real Property Collateral, free and clear
of all Liens except for Permitted Liens and rights of holders of Permitted
Secured Indebtedness in compliance with the Collateral Agency Agreement.

 

--------------------------------------------------------------------------------

32

(d)If, after the Closing Date, the Borrower acquires or creates any new
Subsidiary that is a Wholly-Owned Subsidiary (other than any Foreign Subsidiary,
any Project Finance Subsidiary and any other Subsidiary that is prohibited from
providing a Guaranty of the Obligations by any Applicable Law), within 30 days
of such creation or acquisition (or such longer time as the Administrative Agent
may agree), then the Borrower shall cause such Wholly-Owned Subsidiary:

(i)to execute and deliver to the Administrative Agent a Subsidiary Guaranty;

(ii)to deliver to the Administrative Agent a certificate of such Wholly-Owned
Subsidiary, substantially consistent with those delivered on the Closing Date
pursuant to Section 5(c)(i), with appropriate insertions and attachments;

(iii)to take such actions reasonably necessary or advisable to grant to the
Collateral Agent, on behalf of the Secured Parties (or in the case of Real
Property Collateral, the Trustee named in the Deeds of Trust, for the benefit of
the Collateral Agent and the other Secured Parties) a perfected and enforceable
first-priority Lien in the Collateral to the extent required in the Security
Documents with respect to such new Wholly-Owned Subsidiary, subject to no Liens
other than Permitted Liens and rights of holders of Permitted Secured
Indebtedness, and including the filing of UCC financing statements with respect
to the Collateral in such jurisdictions as may be required by the Security
Documents or by law or as may be reasonably requested by the Administrative
Agent; and

(iv)if reasonably requested by the Administrative Agent, to deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(e)Subject to the provisions of this Agreement and the Security Documents, a
Loan Party shall, prior to the occurrence of an Event of Default, be free to
manage its deposit accounts and security accounts in its sole discretion.

7.10Material Project Documents.

(a)The Borrower shall at all times (i) perform and observe all of the covenants
under the Material Project Documents to which it is a party, (ii) take
reasonable actions to enforce all of its rights thereunder, and (iii) maintain
the Leases to which it or any of its Subsidiaries is a party in full force and
effect, except to the extent the same could not reasonably be expected to have a
Material Adverse Effect.

(b)If the term of a Lease with the Borrower or one of its Subsidiaries expires
and the Qualified Lessee under such Lease has either ceased operating the
related assets or has ceased paying rent as required under the applicable Lease,
the Borrower shall or shall cause a Subsidiary to enter into a supplement or a
new Lease with respect to the related Leasehold assets with a Qualified Lessee
that provides for rent that, when combined with all other expected revenue,
will, in the reasonable judgment of the Borrower, as of the commencement date of
such supplement or new Lease, generate sufficient revenue to satisfy the
requirements of Section

 

--------------------------------------------------------------------------------

33

7.11(b).  Notwithstanding the foregoing, if (i) such expired Lease relates to
transmission and/or distribution assets that are not generating significant
revenue, (ii) the failure to renew such Lease would not constitute a Material
Adverse Effect and (iii) the Borrower reasonably believes it will generate
sufficient revenue and hold sufficient assets (without giving effect to the
Leasehold assets with respect to such Lease) to satisfy the requirements of
Section 7.11, then this Section 7.10(b) will not require a supplement or new
lease with respect to such Leasehold assets.

7.11Financial Ratios.

(a)The Borrower shall at all times maintain, on a consolidated basis, a Total
Debt to Capitalization Ratio of not more than 0.65 to 1.00.

(b)The Borrower shall maintain, for each period of four consecutive fiscal
quarters, a Debt Service Coverage Ratio of at least 1.40 to 1.00.

Section 8.NEGATIVE COVENANTS.  Until the Term Loans, together with interest,
Fees and all other Obligations under the Credit Documents (other than contingent
obligations (including indemnification obligations) for which no claims have
been made) incurred hereunder, are paid in full:

8.1Transactions with Affiliates.  The Borrower will not and will not permit any
Subsidiary to enter into directly or indirectly any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate, other than, (i) transactions with Project Finance Subsidiaries as
permitted by Section 7.9(b) and other transactions between or among the Borrower
and one or more Subsidiaries, or any subset thereof, to the extent permitted
under Sections 8.2, 8.6, 8.7, 8.10 and 8.14, (ii) any Qualified Lessee Affiliate
Loan and any Indebtedness permitted under Section 8.6(d)(ii), (iii) payment of
customary fees and reasonable out of pocket costs to, and indemnities for the
benefit of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business, (iv) upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arms-length transaction with a Person not an Affiliate;
provided that any transaction will be deemed to meet the requirements of this
clause (iv) if such transaction is on terms approved by a majority of the board
of directors (or comparable governing body) of InfraREIT or an Affiliate thereof
who are “independent” (as such term is defined pursuant to the rules of the
primary exchange on which the Capital Stock is listed for trading), or a
majority of the “independent” members of a committee of any such board of
directors (or comparable governing body).

8.2Merger, Consolidation, etc.  The Borrower will not nor will it cause or
permit any of its Subsidiaries to consolidate with or merge with any other
Person or Transfer all or substantially all of its assets in a single
transaction or series of transactions to any Person, except (i) pursuant to the
System Leases or any other Lease, (ii) as permitted pursuant to Section ‎7.9(b),
or (iii) that so long as both before and after giving effect to such merger or
consolidation or Transfer of all or substantially all of its assets no Default
or Event of Default exists, the Borrower or any Subsidiary may merge or
consolidate with another Person, and the Borrower or any Subsidiary may Transfer
all or substantially all of its assets to another Person,

 

--------------------------------------------------------------------------------

34

so long as, after giving effect to such merger or consolidation, or such
Transfer of all or substantially all of its assets, (A) with respect to any
merger or consolidation to which the Borrower is a party, the Borrower shall be
the surviving entity, (B) with respect to any merger or consolidation to which a
Subsidiary is a party but the Borrower is not, a Subsidiary (other than a
Project Finance Subsidiary) shall be the surviving entity and (C) with respect
to any Transfer of all or substantially all of its assets by the Borrower or a
Subsidiary, the Borrower or another Subsidiary (other than a Project Finance
Subsidiary) shall be the transferee or lessee of such assets (except to the
extent permitted by clauses (i) and (ii) of this Section 8.2). or (iv) the
Borrower or any Subsidiary may merge or consolidate with another Person or
otherwise Transfer assets to another Person to effect any transaction permitted
by Section 8.10 so long as (A) such transaction (together with any series of
related transactions) does not constitute the Transfer of all or substantially
all of the assets of the Borrower or all of the assets of the Borrower and its
Subsidiaries, taken as a whole and (B) in the case of a merger or a
consolidation to which the Borrower is a party, the Borrower shall survive such
merger or consolidation.

8.3Line of Business.  The Borrower will not and will not permit any Subsidiary
to engage in any business if, as a result, the general nature of the business in
which the Borrower and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the transmission and/or distribution of
electric power and the provision of ancillary services.

8.4Terrorism Sanctions Regulations.  The Borrower will not and will not permit
any Subsidiary or it or their respective directors or officers (in each case,
acting in their capacities as such) to, and will use commercially reasonable
efforts not to permit any Qualified Lessee to (a) become a Sanctioned Person or
(b) engage in any dealings or transactions with any such Sanctioned Person.  The
Borrower will not directly or indirectly, use the proceeds of any Term Loans
hereunder, or lend, contribute or otherwise make available such proceeds to the
parent of the Borrower or any Subsidiary, joint venture partner or other
individual or entity, (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund, finance or
facilitate any activities of or business with any Sanctioned Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or (iii) in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, the Arrangers, Administrative Agent, or
otherwise) of Sanctions.

8.5Liens.  The Borrower will not, nor will it cause or permit any Subsidiary to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to the
Collateral or any other property of the Borrower or such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, or on any
other asset now owned or hereafter acquired by the Borrower or such Subsidiary,
except (each, a “Permitted Lien”):

(a)solely in the case of any Borrower Party, Liens created or permitted by the
Credit Documents and the Existing Indebtedness on the assets of such Borrower
Party; and

 

--------------------------------------------------------------------------------

35

(b)(i) solely in the case of a Project Finance Subsidiary, Liens on assets owned
by that Project Finance Subsidiary, (ii) Liens on the Capital Stock in any
Project Finance Subsidiary to secure its Non-Recourse Debt and (iii) Liens in
respect of Guaranties permitted under Section 8.6(c)(iii);

(c)[Reserved]

(d)Liens for Taxes which are not yet due and payable or the payment of which is
not at the time required by Section ‎7.6;

(e)any attachment or judgment Lien, unless such attachment or judgment Lien
constitutes an Event of Default under ‎Section 9(l);

(f)Liens existing on the date of this Agreement set forth in Annex 8.5 hereto;

(g)Liens of a lessor of equipment to the Borrower or any Subsidiary on such
lessor’s leased equipment (but excluding equipment leased pursuant to a Capital
Lease), including any of the foregoing which is evidenced by a protective UCC
filing;

(h)Mechanics’, warehousemen’s, carriers’, workers’, repairers’, landlords’, and
other similar liens arising or incurred in the ordinary course of business and
(i) which do not in the aggregate materially detract from the value of property
or assets subject to such Liens or materially impair the continued use thereof
in the operation of the business or (ii) which are being contested in good faith
by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Liens, or other
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, trade contracts, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money);

(i)zoning, entitlement, restriction, and other land use and environmental
regulations by Governmental Authorities and encroachments, easements, rights of
way, covenants, restrictions or agreements which do not materially interfere
with the continued use of any asset as currently used in the conduct of the
business;

(j)any encumbrances set forth in any franchise or governing ordinance under
which any portion of the business is conducted which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(k)all rights of condemnation, eminent domain, or other similar right of any
Person;

(l)any interest of title of a lessor under leases; and

(m)Liens securing Permitted Secured Indebtedness.

 

--------------------------------------------------------------------------------

36

8.6Indebtedness.  The Borrower will not, and will not cause or permit any
Subsidiary to incur any Indebtedness and will use commercially reasonable
efforts not to permit any Qualified Lessee (other than Qualified Lessees (1)
with an Investment Grade Credit Rating or (2) whose obligations under the
applicable Leases have been Guaranteed by an entity with an Investment Grade
Credit Rating) or Subsidiaries of Specified Qualified Lessees to incur
Indebtedness for borrowed money, in each case except the following Indebtedness,
which may be incurred subject to the requirements of the last paragraph of this
section:

(a)(i) Indebtedness evidenced by the Credit Documents and (ii) Existing
Indebtedness;

(b)Indebtedness of the Borrower (i) that is not related to, and does not
support, Non-Recourse Debt of a Project Finance Subsidiary and (ii) if incurred,
would not result in a breach of Section ‎7.11; provided that, if the
Indebtedness is proposed to be secured by any of the Collateral, the Borrower
shall (x) at least five Business Days (or such shorter period reasonably agreed
by the Administrative Agent) prior to the incurrence of such Indebtedness,
notify the Administrative Agent of its intent to incur such Indebtedness, which
notice shall set forth in reasonable detail (A) the amount and proposed economic
terms of such Indebtedness, (B) by type of lender or purchaser and (C) the
proposed collateral for such Indebtedness (which proposed collateral may include
any or all of the Collateral) and (y) deliver to the Collateral Agent and the
Administrative Agent an executed joinder agreement substantially in the form of
Exhibit A attached to the Collateral Agency Agreement pursuant to which all the
proposed holders of such Indebtedness (or an agent on their behalf) have become
party to the Collateral Agency Agreement;

(c)(i) Non-Recourse Debt incurred by a Project Finance Subsidiary of the
Borrower (including Non-Recourse Debt incurred by such Project Finance
Subsidiary prior to being acquired by the Borrower or a Subsidiary) to fund a
New Project, (ii) any Indebtedness in the form of a pledge of Capital Stock in a
Project Finance Subsidiary as security for Non-Recourse Debt of such Project
Finance Subsidiary, (iii) Indebtedness in the form of Guaranties by the Borrower
or any Subsidiary of Indebtedness of any Project Finance Subsidiary, the
aggregate amount of which Guaranties shall not exceed $25,000,000 outstanding at
any given time, and (iv) Indebtedness of a Subsidiary (other than a Project
Finance Subsidiary of the Borrower) owed to the Borrower;

(d)Indebtedness of any such Qualified Lessee (i) in an aggregate principal
amount for such Qualified Lessee of up to the greater of (A) $5,000,000 and (B)
an amount equal to 1% of the sum of, without duplication, (x) the total amount
of the Consolidated Net Plant of such Qualified Lessee, plus (y) the total
amount of the Consolidated Net Plant of any guarantor(s) of such Qualified
Lessee’s obligations under the applicable Leases, plus (z) the total amount of
Leased Consolidated Net Plant, in each case on a senior secured basis and (ii)
in an aggregate principal amount for such Qualified Lessee of up to the greater
of (A) $10,000,000 and (B) an amount equal to 1.5% of the sum of, without
duplication, (x) the total amount of the Consolidated Net Plant of such
Qualified Lessee, plus (y) the total amount of the Consolidated Net Plant of any
guarantor(s) of such Qualified Lessee’s obligations under the applicable Leases,
plus (z) the total amount of Leased Consolidated Net Plant, in each case on an
unsecured subordinated basis on terms substantially similar to the terms set
forth on Exhibit G, to the extent allowed under the Leases to which such
Qualified Lessee is a party as a lessee or tenant thereunder; provided, that for
purposes of this clause (d), all Consolidated Qualified Lessees will be treated
as one Qualified Lessee;

 

--------------------------------------------------------------------------------

37

(e)Indebtedness of the Borrower to any of its Subsidiaries (other than a Project
Finance Subsidiary), which by its terms is expressly subordinated to the
Obligations, and Indebtedness of any Subsidiary (other than a Project Finance
Subsidiary) to the Borrower or any other Subsidiary of the Borrower (other than
a Project Finance Subsidiary) not to exceed $5,000,000 at any one time
outstanding and in each case to have a maturity date of less than one year;

(f)Qualified Lessees may also incur Indebtedness associated with Qualified
Lessee Affiliate Loans; and

(g)Indebtedness of Subsidiaries of Specified Qualified Lessees incurred in an
aggregate principal amount for each such Specified Qualified Lessee of up to the
product of (x) such Specified Qualified Lessee’s Consolidated Net Plant (derived
from its most recently prepared consolidated balance sheet, prepared in
accordance with GAAP but adjusted to reverse the effects of failed
sale-leaseback accounting in a manner reasonably determined by such Specified
Qualified Lessee in good faith) multiplied by (y) the lesser of (A) the sum of
such Specified Qualified Lessee’s then-current PUCT-regulated debt-to-equity
ratio (expressed as a percentage) and 5% or (B) 65%; provided, that such
Indebtedness must be Non-Recourse Debt to such Specified Qualified Lessee.

Indebtedness of the Borrower or any of its Subsidiaries may be incurred under
this Section ‎8.6 only if no Default or Event of Default is, or as a result of
such incurrence would be, existing.

8.7Loans, Advances, Investments and Contingent Liabilities.  The Borrower will
not make or permit to remain outstanding any loan or advance to, or extend
credit other than credit extended in the ordinary course of business to any
Person, or own, purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person
(collectively, “Investments”), or commit to do any of the foregoing, except (a)
Permitted Investments, (b) ownership, purchase, and acquisition of any assets
of, equity interests in and capital contributions to, Project Finance
Subsidiaries and Wholly-Owned Subsidiaries, including in connection with any
transaction consummated pursuant to Section 7.9(b), (c) loans, advances and
extensions of credit (i) to Wholly-Owned Subsidiaries (other than Project
Finance Subsidiaries) and (ii) to Project Finance Subsidiaries in the form of
Guaranties by the Borrower or any Subsidiary of Indebtedness of any Project
Finance Subsidiary, the aggregate amount of which Guaranties shall not exceed
$25,000,000 outstanding at any given time, and (d) any Qualified Lessee
Affiliate Loan.

8.8No Subsidiaries.  The Borrower shall have no subsidiaries other than Project
Finance Subsidiaries and Wholly-Owned Subsidiaries.

8.9Restricted Payments.  The Borrower will not, directly or indirectly, make or
declare any Distribution unless there does not exist and, after giving effect to
the proposed Distribution, there will not exist, a Default or an Event of
Default.

The Borrower shall deliver to the Administrative Agent and the Collateral Agent
before a Distribution is made a certificate of a Responsible Officer of the
Borrower stating that the foregoing condition has been satisfied and, if
requested, providing supporting data and calculations.

 

--------------------------------------------------------------------------------

38

8.10Sale of Assets, etc.  The Borrower will not, nor will it cause or permit any
Subsidiary to, Transfer, or agree or otherwise commit to Transfer, any of its
assets with a fair market value of greater than $15,000,000, in the aggregate
during the term of this Agreement, (an “Asset Sale”) except:

(a)the Borrower or a Subsidiary shall lease Systems or other transmission and
distribution assets and related assets pursuant to a Lease to which the Borrower
or a Subsidiary thereof is a party;

(b)(i) each Project Finance Subsidiary of the Borrower may Transfer its assets
to the Borrower or its Wholly-Owned Subsidiaries in accordance with Section
7.9(b); and (ii) the Borrower may Transfer, or suffer the Transfer of, its
ownership interests in a Project Finance Subsidiary and such Project Finance
Subsidiary may Transfer, or suffer the Transfer of its assets, in each case in
connection with and pursuant to the exercise of remedies under the documentation
governing Non-Recourse Debt incurred by such Project Finance Subsidiary;

(c)Asset Sales (i) among the Borrower and Subsidiary Guarantors (or a subset
thereof), (ii) among Subsidiaries that are not Subsidiary Guarantors and (iii)
from Subsidiaries to the Borrower or a Subsidiary Guarantor;

(d)in connection with an acquisition that is not prohibited under this
Agreement, (i) Asset Sales of operating assets and related assets to a Qualified
Lessee and (ii) Asset Sales that are not electric transmission or distribution
assets, in each case (x) which are, in the aggregate, not material in relation
to the assets acquired and (y) upon fair and reasonable terms no less favorable
to such Person than would be obtained in a comparable arms-length transaction
with a Person not an Affiliate;

(e)Permitted Liens;

(f)Investments permitted by Section 8.7, transactions permitted by Section 8.2
and Distributions permitted by Section 8.9;

(g)Asset Sales consisting of goods and inventory from the Borrower or any
Subsidiary to a Qualified Lessee at cost or on such other terms as may be
approved by a majority of the board of directors (or comparable governing body)
of InfraREIT or an Affiliate thereof who are “independent” (as such term is
defined pursuant to the rules of the primary exchange on which the Capital Stock
of InfraREIT or such Affiliate is listed for trading), or a majority of the
“independent” members of a committee of any such board of directors (or
comparable governing body); and

(h)Asset Sales of assets that are obsolete or no longer used or useful in such
Person’s business.; and

(i)any Asset Sale so long as (i) in the good faith opinion of the Borrower or
such Subsidiary making such Asset Sale, such Asset Sale is in exchange for
consideration having a Fair Market Value at least equal to that of the property
exchanged and (ii) immediately after giving effect to such Asset Sale, no
Default or Event of Default would exist; provided that:

 

--------------------------------------------------------------------------------

39

(x)subject to clause (z) below, the sum of the Disposition Value of the property
subject to such Asset Sale under this clause (i), as it may be reduced pursuant
to clause (z) below, plus the aggregate Disposition Value of all other property
that was the subject of an Asset Sale under this clause (i) during the fiscal
year in which such Asset Sale occurs shall not exceed 10% of Consolidated Total
Assets as of the last day of the most recently ended fiscal quarter of the
Borrower,  

(y)subject to clause (z) below, but otherwise notwithstanding anything to the
contrary set forth in this Section 8.10, the aggregate sum of the Disposition
Value of the property subject to Asset Sales under this clause (i) after the
First Amendment Effective Date (excluding, for the avoidance of doubt, the
transactions consummated pursuant to the Principal Merger Agreement (as defined
in the First Amendment)), as it may be reduced pursuant to clause (z) below,
shall not exceed 25% of Consolidated Total Assets of the Borrower as of the last
day of the most recently ended fiscal quarter of the Borrower; and

(z)if any Indebtedness Prepayment Application and/or any Property Reinvestment
Application has been made with respect to all or a portion of the Net Proceeds
Amount of any Asset Sale within one year after such Asset Sale is consummated,
then the Disposition Value of the property subject to such Asset Sale shall be
deemed to be reduced dollar-for-dollar by any such (1) Indebtedness Prepayment
Application  for purposes of determining compliance with clause (x) above and/or
(2) Property Reinvestment Application for purposes of determining compliance
with clause (x) or (y) above.

8.11Sale or Discount of Receivables.  The Borrower will not nor will it cause or
permit any Subsidiary to sell with recourse, or discount or otherwise sell for
less than the face value thereof, any of its notes or accounts receivable.

8.12Amendments to Organizational Documents.  The Borrower will not nor will it
cause or permit any of its Subsidiaries to, and shall use commercially
reasonable efforts not to permit any Qualified Lessee or any of its Subsidiaries
to, amend, supplement, terminate, replace or waive any provision of its
operating agreement or other organization documents after the Closing
Date.  Notwithstanding, this Section ‎8.12, the Borrower, its Subsidiaries, any
Qualified Lessee and its Subsidiaries may amend their respective operating
agreement or similar organizational documents as may be required to facilitate
or implement any of the following:

(a)reflect (i) the contribution of any new capital or additional capital by new
or existing members or partners of such Person, (ii) the addition of new members
or partners of such Person, or (iii) any adjustment, termination, reduction or
redemption of equity interests of its members or partners or the issuance of
additional equity interests in such Person; provided, that after giving effect
to any such changes, no Event of Default would exist under Sections 8.8, 9(n) or
9(o);

(b)to reflect a change that does not adversely affect TDC, the Administrative
Agent or the Lenders in any material respect, or to cure any ambiguity, or
correct or supplement any provision, not inconsistent with law or with the
provisions of this Agreement;

 

--------------------------------------------------------------------------------

40

(c)to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(d)to take actions to avoid any material adverse consequences to such Person as
a result of any change in law or interpretation of law applicable to a Person
subject to regulation by the PUCT and FERC; and

(e)to effect the dissolution, liquidation, merger, or consolidation of any
Person that is otherwise not prohibited under this Agreement.

The Borrower will provide prompt notice to the Administrative Agent upon taking
any such action under the foregoing sentence of this Section ‎8.12.

8.13Sale and Lease-Back.  Except for the System Leases, the CREZ Lease and any
other Lease, the Borrower will not, nor will it cause or permit any Subsidiary
to, enter into any arrangement providing for the leasing by the Borrower or any
Subsidiary of real or personal property which has been or is to be Transferred
by the Borrower or such Subsidiary to a lender or investor or to any Person to
whom funds have been or are to be advanced by such lender or investor on the
security of such property or rental obligations of the Borrower or any
Subsidiary.

8.14ERISA Compliance.

(a)Relationship of Vested Benefits to Plan Assets.  No Loan Party or ERISA
Affiliate will permit any Plan to be “at risk” within the meaning of Section 303
of ERISA to the extent such action could reasonably be expected to result in a
Material Adverse Effect.  The Loan Parties and their ERISA Affiliates will not
incur Withdrawal Liabilities (and will not become subject to contingent
Withdrawal Liabilities) in respect of Multiemployer Plans that individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

(b)Valuations.  For the purposes of clause (a) above, all assumptions and
methods used to determine the actuarial valuation of vested and unvested
employee benefits under any Plan at any time maintained by a Loan Party or any
ERISA Affiliate and the present value of assets of any such Plan shall be
reasonably consistent with those determinations made for purposes of Section
‎6.13 and shall comply with all requirements of law.

(c)Prohibited Actions.  Neither the Loan Parties nor any ERISA Affiliate, nor
any Plan at any time maintained by any Loan Party or ERISA Affiliate, will:

(i)engage in any action that could reasonably be expected to cause any
transaction contemplated hereunder to result in a non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA and Section
4975(c) of the Code);

(ii)fail to meet the minimum funding standards of Section 302 of ERISA or
Sections 412 and 430 of the Code, or seek or obtain a waiver thereof, or fail to
make any required contribution to a Multiemployer Plan; or

 

--------------------------------------------------------------------------------

41

(iii)terminate any such Plan in a manner which could result in the imposition of
a Lien on the property of the Borrower or any other Loan Party or ERISA
Affiliate pursuant to Section 4068 of ERISA that could reasonably be expected to
result in a Material Adverse Effect.

8.15No Margin Stock.  Anything herein contained to the contrary notwithstanding,
the Borrower will not, nor will it permit any Subsidiary to, make or authorize
any investment in, or otherwise purchase or carry, any margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System of the United States) that violates the provisions, or for any purpose
that violates the provisions, of Regulation U of the Board of Governors of the
Federal Reserve System of the United States.

8.16Material Project Documents.

(a)The Borrower will not, and will not permit any Subsidiary to, amend, modify,
supplement, replace, terminate or waive any provision of any Lease (other than
an Immaterial Lease) to which the Borrower or such Subsidiary is party, or
consent to any amendment, modification, supplement, replacement, termination or
waiver of any such Lease (other than an Immaterial Lease), other than (y)
amendments, modifications, supplements, replacements or waivers that do not
cause such Lease (or its replacement) to be less favorable to the Borrower,
taken as a whole, in any material respect and (z) terminations of any such Lease
if the Borrower or such Subsidiary enters into a replacement Lease within 90
days of such termination, so long as (A) such replacement Lease contains
then-prevailing market terms and (B) the Borrower reasonably believes that it
will be in compliance with Section 7.11 as of the commencement date of such
replacement Lease.

(b)The Borrower shall use commercially reasonable efforts to ensure that no
Specified Qualified Lessee enters into any lease of transmission or distribution
facilities other than (i) the Leases (including maintaining or entering into new
Leases or replacement Leases and amending or modifying Leases to the extent not
prohibited under this Agreement) and (ii) any other leases consented to by
Required Lenders.

8.17Regulation.

(a)The Borrower shall not be or become, and shall use commercially reasonable
efforts not to permit any Specified Qualified Lessee to be or become, subject to
FERC jurisdiction as a public utility under the FPA; provided, however, that the
Borrower shall not be in default of the forgoing negative covenant if the
Borrower or any Specified Qualified Lessee becomes subject to FERC jurisdiction
under the FPA solely as a result of a change to the FPA or in FERC’s
interpretation thereof or regulations thereunder, if the Borrower or any
Specified Qualified Lessee takes all necessary actions to comply with applicable
FERC requirements and the operation of the System is uninterrupted; and

(b)The Borrower shall not, and shall use commercially reasonable efforts to
cause any Specified Qualified Lessee not to, violate in any material respect any
regulation or order of the Public Utility Commission of Texas applicable to it.

 

--------------------------------------------------------------------------------

42

(c)None of the Borrower nor any Specified Qualified Lessee shall own, operate or
control any electrical generating, transmitting or distribution facility, nor
effect or control any sale of electricity, outside of the ERCOT balancing area
authority except (i) as permitted by FERC, as set forth in its declaratory order
issued in Docket No. EL07-93-000 or (ii) interconnected transmission or
distribution assets or systems located substantially in the State of Texas or
deriving a majority of their revenue from customers within the State of Texas.

8.18Swaps.  The Borrower will not, nor will it permit any Subsidiary (other than
Project Finance Subsidiaries of the Borrower) to, enter into any Swap Contracts,
except that the Borrower may enter into Swap Contracts solely to hedge interest
rate risk and not for speculative purposes.

8.19Additional Financial Covenants.  

If the Borrower shall at any time enter into one or more agreements pursuant to
which Indebtedness in an aggregate principal amount greater than $25,000,000
shall be outstanding and such agreement contains one or more financial covenants
which are more restrictive on the Borrower and its Subsidiaries than the
financial covenants contained in Section 7.11 of this Agreement, then such more
restrictive financial covenants and any related definitions (the “Additional
Financial Covenants”) shall automatically be deemed to be incorporated into
Section 7.11 of this Agreement by reference from the time such other agreement
becomes binding upon the Borrower until such time as such other Indebtedness is
repaid in full and all commitments related thereto are terminated; provided,
that if at the time of any such repayment or the termination of any such
commitment a Default or Event of Default shall exist under this Agreement, then
such Additional Financial Covenants shall continue in full force and effect
under this Agreement so long as such Default or Event of Default continues to
exist.  So long as such Additional Financial Covenants shall be in effect, no
modification or waiver of such Additional Financial Covenants shall be effective
unless the Required Lenders shall have consented thereto pursuant to Section
12.12 hereof.  Promptly but in no event more than 5 Business Days following the
execution of any agreement providing for Additional Financial Covenants, the
Borrower shall furnish Administrative Agent with a copy of such agreement.  Upon
written request of the Required Lenders, the Borrower will enter into an
amendment to this Agreement pursuant to which this Agreement will be formally
amended to incorporate the Additional Financial Covenants on the terms set forth
herein.

8.20Burdensome Agreements.  The Borrower will not enter into or permit any
Subsidiary Guarantor or Subsidiary of a Subsidiary Guarantor to enter into any
Contractual Obligation that limits the right (a) of such Subsidiary to make
Distributions to the Borrower or any Subsidiary Guarantor or to otherwise
transfer property to the Borrower or any Subsidiary Guarantor, (b) of any
Subsidiary of the Borrower to guarantee the Indebtedness of the Borrower or (c)
of the Borrower or any Subsidiary Guarantor to create, incur, assume or suffer
to exist Liens on property of such Person, in each case except for (i)
restrictions arising under Applicable Law, (ii) customary restrictions and
conditions contained in any agreement relating to the sale or other disposition
of assets not prohibited under this Agreement pending the consummation of such
sale or other disposition, (iii) this Agreement, the other Credit Documents,
Permitted Liens (other than Liens permitted under Section 8.5(l)), any document
or instrument evidencing or granting any such Permitted Liens; (iv) any
Contractual Obligation relating to Indebtedness permitted pursuant to Section
8.6 (including Liens permitted pursuant to Section 8.5) to the extent, in the
good faith judgment of the Borrower, such limitations and requirements described
in clauses (a), (b) or (c) above (x) are on customary market terms for
Indebtedness of such type

 

--------------------------------------------------------------------------------

43

at the time entered into, so long as the Borrower has determined in good faith
that such restrictions would not reasonably be expected to impair in any
material respect the ability of the Loan Parties to meet their ongoing payment
obligations under the Credit Documents, or (y) are not materially more
restrictive, taken as a whole with respect to the Borrower and the Subsidiaries
than the restrictions in the Credit Documents, (v) with respect to clause (c),
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.6(c) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness and (vi)
non-assignment provisions in franchise agreements, licenses, easements, leases,
indemnities or other agreements (other than any System Leases).

Section 9.EVENTS OF DEFAULT.

If any of the following conditions or events (each, an “Event of Default”) shall
occur and be continuing:

(a)the Borrower defaults in the payment of any principal on any Term Loan or
Promissory Note when the same becomes due and payable, whether at maturity or at
a date fixed for prepayment or by declaration or otherwise; or

(b)the Borrower defaults in the payment of any interest on any Term Loan or
Promissory Note, fees or other amounts for more than five days after the same
becomes due and payable; or

(c)the Borrower defaults in the performance of or compliance with any term
contained in Section ‎7.1(f), Section 7.1(i), Section ‎‎7.11 or ‎Section 8; or

(d)the Borrower defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections ‎9(a), ‎(b) and ‎(c))
or in any other Credit Document (other than those referred to in another
paragraph of this ‎Section 9) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Borrower receiving written notice of such default from
the Collateral Agent or Administrative Agent (any such written notice to be
identified as a “notice of default” and to refer specifically to this
‎Section 9(d)); or

(e)any representation or warranty made in writing by or on behalf of the
Borrower or by any officer of the Borrower in this Agreement or any other Credit
Document or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)with respect to any Lease to which the Borrower or a Subsidiary thereof is a
party (other than Immaterial Leases), (i) any such Lease is declared to be null
and void or is otherwise unenforceable, or any party thereto claims that any
such agreement is unenforceable (unless, within 90 days after such declaration
or claim, replaced by a Lease that complies with the provisions of Section
8.16), (ii) one or more payment defaults in an amount in excess of $10,000,000
in the aggregate occurs across all such Leases, after giving effect to any cure
periods specified therefor or (iii) any default or event of default (other than
those referred to in clause (i) or (ii) of this Section 9(f)) occurs under any
such Lease that could reasonably be expected to have a Material Adverse Effect
and such failure continues for more than 90 days; or

 

--------------------------------------------------------------------------------

44

(g)(i) the Certificate of Convenience and Necessity (#30192, #30026, #30114 and
#30191) issued or transferred by the Public Utility Commission of Texas to
Sharyland is terminated without being timely replaced, revoked or otherwise is
not in effect; or (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, any other Required Permit is terminated without being
timely replaced (if such terminated Permit continues to be a Required Permit),
revoked or otherwise is not in effect; provided, however, that the termination
without immediate renewal of any franchise agreement pursuant to which the
Qualified Lessee operating the applicable portion of the System is authorized to
operate the System and collect fees for services shall not constitute an Event
of Default if the parties to the franchise agreement continue to perform in
accordance with the terms of such agreement notwithstanding the termination; or

(h)any Security Document or any other security document entered into pursuant to
Section 7.9 ceases to give the Collateral Agent perfected first priority Liens
(subject to Permitted Liens) purported to be created thereby in a material
portion of the Collateral, taken as a whole, for any reason other than as
expressly permitted hereunder or thereunder (including by amendment, waiver
and/or consent granted in accordance with the terms hereunder or thereunder) or
satisfaction in full of the Obligations under the Credit Documents; or any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder (including by
amendment, waiver and/or consent granted in accordance with the terms hereunder
or thereunder) or satisfaction in full of all the Obligations under the Credit
Documents, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Credit Document; or any Loan
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document, other
than, for each of the foregoing, as expressly permitted hereunder or thereunder
(including by amendment, waiver and/or consent granted in accordance with the
terms hereunder or thereunder) or satisfaction in full of the Obligations under
the Credit Documents; or

(i)without limiting clause (h), (i) the Borrower or any Qualified Lessee is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least the Threshold
Amount applicable to it beyond any period of grace provided with respect
thereto, or (ii) the Borrower or any Qualified Lessee is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
(including any mortgage, indenture or other agreement relating thereto), which
Indebtedness, in the case of the Borrower, is in an aggregate outstanding
principal amount of at least $10,000,000 or, in the case of any Qualified
Lessee, is in an amount that could reasonably be expected to result in a
Material Adverse Effect, and as a consequence of such default or condition one
or more Persons are entitled to declare such Indebtedness to be due and payable
before its stated maturity or before its regularly scheduled dates of payment,
or (iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), Indebtedness
of the Borrower in an aggregate outstanding principal amount of at least
$10,000,000 has become or has been declared due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iv) a default
or an event of default occurs under any Note Purchase Agreement, and such
failure continues beyond any period of grace provided with respect thereto and
has not otherwise been waived; or

 

--------------------------------------------------------------------------------

45

(j)the Borrower or any Qualified Lessee (other than a Qualified Lessee that is a
lessee solely under Immaterial Leases) (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it or, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(k)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Borrower, any Subsidiary or any Qualified
Lessee (other than a Qualified Lessee that is a lessee solely under Immaterial
Leases), a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of any such Person or any such
petition shall be filed against any such Person and such petition shall not be
dismissed within 60 days; or

(l)a final judgment or judgments for the payment of money aggregating in excess
of the applicable Threshold Amount are rendered against the Borrower or, any
Qualified Lessee (other than a Qualified Lessee that is a lessee solely under
Immaterial Leases), other than, in each case, judgments payable by the Borrower
or such Qualified Lessee, if applicable, rendered in connection with
condemnations in favor thereof, and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

(m)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Loan Party or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) any
Plan shall be “at-risk” within the meaning of Section 303 of ERISA as of the
last day of any calendar year, (iv) any Loan Party or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA) or Sections
401(a)(29), 412 or 430(k) of the Code, (v) any Loan Party or any ERISA Affiliate
receives any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of section 4245 of ERISA) or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or (vi) the Borrower establishes or amends any employee welfare benefit plan (as
defined in Section 3 of ERISA) that provides post-employment welfare benefits in
a manner that would increase the liability of the Borrower thereunder; and any
such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

 

--------------------------------------------------------------------------------

46

(n)Hunt Family Members cease to Control Sharyland, or any Person other than a
Qualified Lessee shall be the lessee under any lease with respect to the System;
or

(o)InfraREIT Partners shall cease to own or control, directly or indirectly, 90%
of the outstanding equity interest of the Borrower; or

(p)the Borrower defaults in the performance of or compliance with Section
‎7.10(b),

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (j) above or paragraph (k) above, in each
case with respect to the Borrower, automatically the Term Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Credit Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Credit Documents to be due and payable forthwith, whereupon the
same shall immediately become due and payable.

Section 10.DEFINITIONS.

10.1Defined Terms.  As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires.  Defined terms in this
Agreement shall include in the singular number the plural and in the plural the
singular:

“2009 Financing Documents” shall mean, collectively, the 2009 Note Purchase
Agreement and the 2029 Notes.

“2009 Note Purchase Agreement” shall mean the Amended and Restated Note Purchase
Agreement, dated September 14, 2010, among the Borrower and the holders of the
Borrower’s 2029 Notes issued thereunder, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2010 Financing Documents” shall mean, collectively, the 2010 Note Purchase
Agreement and the 2030 Notes.

“2010 Note Purchase Agreement” shall mean the Amended and Restated Note Purchase
Agreement, dated as of July 13, 2010, among the Borrower and the holders of the
Borrower’s 2030 Notes issued thereunder, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2015 Financing Documents” shall mean, collectively, the 2015 Note Purchase
Agreement, the 2025 Notes and the 2026 Notes.

“2015 Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as
of December 3, 2015, among the Borrower and the holders of the Borrower’s 2025
and 2026 Notes issued thereunder, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2025 Notes” shall mean 3.86% Senior Notes due December 3, 2025 of the Borrower.

 

--------------------------------------------------------------------------------

47

“2026 Notes” shall mean 3.86% Senior Notes due January 14, 2026 of the Borrower.

“2029 Notes” shall mean 7.25% Senior Notes due December 30, 2029 of the
Borrower.

“2030 Notes” shall mean 6.47% Senior Notes due December 30, 2030 of the
Borrower.

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period in effect on such day plus 1%.  Any change in ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“ABR Loans” shall mean Term Loans the rate of interest applicable to which is
based upon ABR.

“Act” shall have the meaning provided in Section ‎12.9.

“Additional Financial Covenant” shall have the meaning provided in Section 8.19.

“Administrative Agent” shall mean CIBC, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, together with any of its successors.

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated as of May 17, 2017 between the Borrower and the Administrative Agent.

“Affected Loan” shall have the meaning provided in Section ‎4.2(b).

“Affiliate” shall mean, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.

“Agreement” shall have the meaning provided in the preamble.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Law” shall mean as to any Person, any local, state or federal law,
regulation, rule, ordinances or determination, interpretation or order of an
arbitrator or a court or other Governmental Authority, and any Required Permit,
in each case applicable to or binding upon such Person or any of its properties
or its business or to which such Person or any of its properties or its business
is subject.

“Applicable Margin” shall mean 0.25%, in the case of ABR Loans, and 1.25%, in
the case of Eurodollar Loans.

“Arrangers” shall mean, collectively, CIBC and Mizuho, as joint lead arrangers
and joint bookrunners of the Term Commitments.

“Asset Sale” shall have the meaning set forth in Section ‎8.10.

 

--------------------------------------------------------------------------------

48

“Assignment Agreement” shall mean an agreement substantially in the form of
Exhibit A.

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorized Officer” shall mean any senior officer of the Borrower designated as
such in writing to the Administrative Agent by the Borrower, in each case to the
extent reasonably acceptable to the Administrative Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Materials” shall have the meaning specified in Section 7.1.

“Borrower Party” shall mean the Borrower and each Subsidiary Guarantor.

“Borrowing” shall mean the incurrence of a Term Loan by the Borrower from all of
the Lenders having Term Commitments thereunder on a pro rata basis on a given
date (or resulting from conversions on a given date), having, in the case of
Eurodollar Loans, the same Interest Period; provided that ABR Loans incurred
pursuant to Section ‎1.9 shall be considered part of any related Borrowing of
Eurodollar Loans.

“Borrowing Date” shall mean the Business Day specified by the Borrower as the
date on which the Borrower requests the relevant Lenders to make Term Loans
hereunder.

 

--------------------------------------------------------------------------------

49

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation, patronage capital or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

“Cash Flow” shall mean, for any period, the sum of the following (without
duplication):  (i) all cash paid to the Borrower during such period under the
System Leases, (ii) all cash distributions received by the Borrower from Project
Finance Subsidiaries of the Borrower during such period, (iii) all interest and
investment earnings, if any, paid to the Borrower during such period on amounts
on deposit in the account created under the Deposit Agreement, (iv) revenues, if
any, received by or on behalf of the Borrower during such period under any
insurance policy as business interruption insurance proceeds, and (v) direct
cash equity investments made by Holdings in the Borrower (excluding equity
contributed to a Project Finance Subsidiary) in an amount not greater than the
amount necessary to cause the Borrower to be in compliance with the financial
covenants set forth in Section ‎7.11(b) for such period (each such an
investment, an “Equity Cure”); provided, however, that during any period of four
consecutive fiscal quarters, “Cash Flow” shall include an Equity Cure in no more
than two of such quarters.

“Cash Flow Available for Debt Service” for any period, shall mean (i) Cash Flow
received during such period minus (ii) (A) all O&M Costs paid during such period
and (B) if an Equity Cure has been made with respect to any fiscal quarter for
which Cash Flow Available for Debt Service is calculated, the lesser of (x) the
aggregate amount of such Equity Cure for such period and (y) the aggregate
amount of cash distributions paid by the Borrower during such period.

“CIBC” shall mean Canadian Imperial Bank of Commerce, New York Branch.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 5 shall have been satisfied, which date is June 5, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Collateral” shall mean all of the Collateral as defined in each of the Security
Documents.

“Collateral Agency Agreement” shall mean the Second Amended and Restated
Collateral Agency Agreement, dated as of December 10, 2014, as amended by the
First Amendment and Direction, dated as of September 28, 2015 and the Second
Amendment and Direction, dated as of July 7, 2016, among the Collateral Agent,
the Borrower and the holders (or agents thereof) of Permitted Secured
Indebtedness from time to time party thereto (as may be further amended,
restated, amended and restated, supplemented, joined or otherwise modified from
time to time).

 

--------------------------------------------------------------------------------

50

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A., a
national association, acting in its capacity as collateral agent for itself and
the other Secured Parties, or its successors in such capacity appointed pursuant
to the terms of the Collateral Agency Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Plant” shall mean, with respect to any Person, as of the date
of determination, the net plant set forth on the face of the consolidated
balance sheet of such Person or absent such amount on the consolidated balance
sheet, the total plant of such Person on a consolidated basis minus accumulated
depreciation as set forth in the footnotes of the consolidated financial
statements, in each case, for the fiscal quarter ended on the date of the last
financial statements delivered pursuant to Section 7.1.

“Consolidated Net Worth” shall mean at any date, the sum of all amounts that
would, in conformity with GAAP, be included on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries (and, if positive, of Sharyland
and its consolidated Subsidiaries) under stockholders’ equity at such date, plus
minority interests, as determined in accordance with GAAP minus any stockholders
equity attributable to any Project Finance Subsidiary, provided, however, that
any effects resulting from SFAS 158 shall be excluded for purposes of the
calculation of Consolidated Net Worth.

“Consolidated Qualified Lessee” shall mean any Qualified Lessee that is
consolidated into the financial statements of another Qualified Lessee.

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Borrower and its Subsidiaries which would be shown on a consolidated balance
sheet of the Borrower and its Subsidiaries as of such time prepared in
accordance with GAAP.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.  

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Credit Documents” shall mean this Agreement, the Promissory Notes, the Security
Documents, the Subsidiary Guaranties and the Fee Letters and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Credit Party” shall mean the Administrative Agent or any other Lender, as
applicable.

“CREZ Lease” shall mean the Third Amended and Restated Lease Agreement (CREZ
Assets), dated as of December 4, 2015, between Borrower, as lessor, and
Sharyland, as lessee, as such lease may be amended, restated, supplemented or
otherwise modified from time to time, or any new lease entered into in
replacement thereof, in accordance with Section ‎7.10(b) and/or 8.16 of this
Agreement, as applicable.

“Debt Service” shall mean, for any period, the aggregate (without duplication)
of (i) all amounts of interest on the Term Loans and in respect of other
Indebtedness of the Borrower required to be paid during such period, plus
(ii) all amounts of principal on the Term Loans and in respect of other

 

--------------------------------------------------------------------------------

51

Indebtedness of the Borrower required to be paid during such period, excluding
any optional prepayments of principal during such period, plus (iii) all other
premiums, fees, costs, charges, expenses and indemnities due and payable to the
Administrative Agent or the other Secured Parties and holders of other
Indebtedness of the Borrower or and agents acting on their behalf during such
period; provided, however, that for purposes of calculating the Debt Service
Coverage Ratio, the Debt Service shall exclude Non-Recourse Debt of a Project
Finance Subsidiary.

“Debt Service Coverage Ratio” shall mean, for each period of four most recent
consecutive fiscal quarters, the quotient of (i) Cash Flow Available for Debt
Service for such period to (ii) Debt Service for such period.  If, during any
period, the Borrower and/or any Subsidiary enters into a transaction or series
of related transactions not prohibited by this Agreement (including by waiver,
consent or amendment given or made in accordance with Section 12.12) pursuant to
which the Borrower and/or any Subsidiary acquires or disposes of any assets with
a fair market value greater than $1,000,000, the Debt Service Coverage Ratio
shall be calculated on a pro forma basis after giving effect to such transaction
or series of related transactions as a whole (including any related incurrence,
repayment or assumption of Indebtedness), and such transaction or series of
related transactions (including any related incurrence, repayment or assumption
of Indebtedness) shall be deemed to have occurred as of the first day of the
applicable period.

“Deed of Trust” shall mean (i) the Amended and Restated First Lien Deed of
Trust, Security Agreement and Fixture Filing (Texas) and each First Lien Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Texas) by and from the Borrower, as grantor, to Peter M. Oxman, as trustee, for
the benefit of the Collateral Agent and the other Secured Parties, dated as of
July 13, 2010, in each case as the same may be amended, restated, supplemented
or otherwise modified from time to time and (ii) each other deed of trust by and
from the Borrower, as grantor, for the benefit of the Collateral Agent and the
other Secured Parties entered into from time to time.

“Default” shall mean any event or condition which would, with lapse of time or
giving of notice or both, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Term Loan or (ii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has become the subject of a Bankruptcy Event or
(d) has, or has a direct or indirect parent company that has, become the subject
of a Bail-In Action.

“Deposit Agreement” shall mean that certain Amended and Restated Deposit Account
Control Agreement, dated as of December 10, 2014, by and among the Borrower, The
Bank of New York Mellon Trust Company, N.A. and Bank of America, N.A.

“Depositary” shall mean Bank of America, N.A.

 

--------------------------------------------------------------------------------

52

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Development Agreement” shall mean that certain Development Agreement to be
entered into among Hunt Transmission Services, L.L.C., Sharyland, InfraREIT
and/or InfraREIT Partners in connection with one or more New Projects, a copy of
which has been provided to the Lenders, pursuant to which Hunt Transmission
Services, L.L.C. has granted InfraREIT a right of first offer related to the New
Projects identified therein, as amended from time to time in accordance with its
terms.

“Disposition Value” shall mean, at any time, with respect to any property (a) in
the case of property that does not constitute Subsidiary Stock, the book value
thereof, valued at the time of such disposition in good faith by the Borrower,
and (b) in the case of property that constitutes Subsidiary Stock, an amount
equal to (x) the book value of all assets of the Subsidiary that issued such
Subsidiary Stock multiplied by (y) the percentage of all of the outstanding
Capital Stock of such Subsidiary represented by such Subsidiary Stock subject to
an Asset Sale (assuming, in making such calculations, that all Securities
convertible into such Capital Stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion), determined at the time of the disposition thereof, in good faith by
the Borrower.

“Distribution” shall mean any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law formerly, now or
hereafter in effect and in each case as amended, including, without limitation,
any judicial or administrative order, consent decree or judgment, relating to
the environment, including but not limited to Hazardous Materials.

“ERCOT” shall mean Electric Reliability Council of Texas or any successor
thereto.

 

--------------------------------------------------------------------------------

53

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean (a) any entity, whether or not incorporated, that
is under common control with a Loan Party within the meaning of Section
4001(a)(14) of ERISA; (b) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Code of which
a Loan Party is a member; (c) any trade or business (whether or not
incorporated) which is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which a Loan Party
is a member; and (d) with respect to any Loan Party, any member of an affiliated
service group within the meaning of Section 414 (m) or (o) of the Code of which
that Loan Party, any corporation described in clause (a) above or any trade or
business described in clause (b) above is a member.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the rates (expressed as
a decimal) of the maximum reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such board) maintained by a
member bank of such Federal Reserve System.

“Eurodollar Base Rate” shall mean, with respect to any Eurodollar Borrowing, the
Eurodollar Screen Rate at the Specified Time on the Quotation Day for such
Interest Period; provided that if the Eurodollar Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurodollar Base Rate shall be the Interpolated Rate.

“Eurodollar Loans” shall mean Term Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Screen Rate” shall mean, for any day and time, with respect to any
Eurodollar Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on such day and time on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the

 

--------------------------------------------------------------------------------

54

Administrative Agent in its reasonable discretion); provided that if the
Eurodollar Screen Rate shall be less than zero, such rate shall be deemed to
zero for the purposes of this Agreement.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

“Event of Default” shall have the meaning provided in ‎Section 9.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Credit Party or required to be withheld or deducted from a payment
to a Credit Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Credit Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Term Loan
or Term Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Term Loan or Term Commitment (other than
pursuant to an assignment request by the Borrower under Section 1.14) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section ‎4.3, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Term Loan or Term Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Credit Party’s
failure to comply with Section ‎4.3(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Indebtedness” shall mean Indebtedness evidenced by the Revolving
Credit Agreement, the 2015 Financing Documents, the 2010 Financing Documents,
the 2009 Financing Documents and the Fixed Rate Note Financing Documents.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any law, regulation,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” shall mean the Term Loan Fee Letter and the Administrative Agent
Fee Letter.

 

--------------------------------------------------------------------------------

55

“Fees” shall mean all amounts payable pursuant to any Fee Letter, or referred to
in, Section 4.4 or Section 5(h).

“FERC” shall mean the Federal Energy Regulatory Commission, or any successor
agency to its duties and responsibilities.

“Financing Documents” shall mean, collectively, the Credit Documents, the
Revolving Credit Agreement, the Fixed Rate Note Credit Agreement and the Note
Purchase Agreements.

“First Amendment” shall mean that certain Amendment to Credit Agreement,
Direction and Waiver, dated as of November 1, 2017, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” shall mean _________, 2017.

“Fixed Rate Notes” shall mean the 5.04% Fixed Rate Notes due June 20, 2018
issued under the Fixed Rate Notes Credit Agreement.

“Fixed Rate Note Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement, dated as of December 3, 2015, among Sharyland Projects L.L.C.,
predecessor in interest to the Borrower, as the borrower thereunder and the
Fixed Rate Note Holders (as defined therein) party thereto (as may be further
amended, restated, amended and restated, supplemented, joined or otherwise
modified from time to time).

“Fixed Rate Note Financing Documents” shall mean, collectively, the Fixed Rate
Note Credit Agreement and the Fixed Rate Notes.

“Force Majeure Event” shall mean any claim of force majeure by any Person under
any Material Project Document, which would allow such Person to avoid all or any
material part of its obligations thereunder and any other fire, explosion,
accident, strike, slowdown or stoppage, lockout or other labor dispute (whether
pending or, to the Borrower’s knowledge threatened), drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), that could reasonably be expected to
result in a Material Adverse Effect.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not
organized under the laws of the United States, any state thereof or the District
of Columbia.

“FPA” shall mean the Federal Power Act, 16 U.S.C. §§791 et seq., as amended, and
the regulations of the FERC thereunder.

“Funding Office” shall mean the office of the Administrative Agent specified in
Section ‎12.3 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, ratios, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as

 

--------------------------------------------------------------------------------

56

such an amendment shall have been executed and delivered by the Borrower and the
Administrative Agent, all financial covenants, ratios, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
SEC.  For purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of a
Person shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

“Governmental Authority” shall mean

(a)

the government of:

 

(i)

the United States of America or any State or other political subdivision
thereof, or

 

(ii)

any other jurisdiction in which the Borrower conducts all or any part of its
business, or which asserts jurisdiction over any properties of the Borrower, or

(b)

any entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of, or pertaining to, any such government, or

(c)

ERCOT, or

(d)

the Texas Regional Entity.

“Governmental Entity” shall mean the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GS Project Entity” shall mean GS Project Entity, L.L.C., a Project Finance
Subsidiary.

“Guaranty” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a)to purchase such Indebtedness or any property constituting security therefor;

(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness;

 

--------------------------------------------------------------------------------

57

(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness of the ability of any other
Person to make payment of the Indebtedness; or

(d)otherwise to assure the owner of such Indebtedness against loss in respect
thereof.

The amount of any Guaranty shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation (or, if less, the
maximum amount for which such Guaranty is made) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. In any computation of the
indebtedness or other liabilities of the obligor under any Guaranty, the
indebtedness or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor.  The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any Applicable Law including,
but not limited to, asbestos, urea formaldehyde foam insulation, petroleum,
petroleum products, lead based paint, radon gas or similar restricted,
prohibited or penalized substances.

“Holdings” shall have the meaning provided in the preamble.

“Hunt Family Members” shall mean (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt
and each of his children and siblings; (iii) the spouse and lineal descendants
of any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii) or
(iv) are the beneficial owners of and Control substantially all of the shares of
capital stock, membership interests, partnership interests or other equity
interests and options or warrants to acquire, or securities convertible into,
capital stock, membership interests, partnership interests or other equity
securities of an entity; and (vi) the personal representative or guardian of any
of the Persons identified in the foregoing clauses (i), (ii) and (iii) upon such
Person’s death for purposes of the administration of such Person’s estate or
upon such Person’s disability or incompetency for purposes of the protection and
management of the assets of such Person.

“ICA” shall have the meaning provided in Section ‎6.17.

“Immaterial Leases” shall mean Leases pursuant to which the Borrower recognized
revenue, in the aggregate, that constituted 10% or less of the total
consolidated revenue of the Borrower and its Subsidiaries (other than Project
Finance Subsidiaries) as set forth on the face of the consolidated statements of
operations for the four consecutive fiscal quarter periods that ended on the
date of the last financial statements delivered pursuant to Section 7.1 prior to
the date on which the determination of whether such Lease falls within the scope
of this definition is required to be made under the Credit Documents.

 

--------------------------------------------------------------------------------

58

“Impacted Interest Period” shall have the meaning provided in the definition of
“Eurodollar Base Rate”

“Indebtedness” shall mean, with respect to any Person, at any time, without
duplication, (a) its liabilities for borrowed money and its redemption
obligations in respect of Preferred Stock that is mandatorily redeemable prior
to the date that is 91 days after the Maturity Date; (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (c) (i) all liabilities appearing on its
balance sheet in accordance with GAAP in respect of Capital Leases and (ii) all
liabilities which would appear on its balance sheet in accordance with GAAP in
respect of Synthetic Leases assuming such Synthetic Leases were accounted for as
Capital Leases; provided, however, that for purposes of this definition
(including with respect to clauses (i) and (ii) hereof), the System Leases, any
other Lease and any similar lease shall not be treated as a capital lease; (d)
all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); (e) all its liabilities in respect of letters of
credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money); provided, however, that for purposes of this
definition, any surety bonds or indemnification agreements entered into by any
Qualified Lessee (with respect to which the Borrower or a subsidiary thereof has
a reimbursement or backstop obligation) in connection with condemnation
proceedings shall be excluded; (f) the aggregate Swap Termination Value of all
Swap Contracts of such Person; and (g) any Guaranty of such Person with respect
to liabilities of a type described in any of clauses (a) through (f)
hereof.  Indebtedness of any Person shall include all obligations of such Person
of the character described in clauses (a) through (g) to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.  For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any Capital Lease or Synthetic Lease obligation (in each
case, to the extent the same is considered Indebtedness hereunder) as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indebtedness Prepayment Application”  means, with respect to any Transfer of
property constituting an Asset Sale, the application by the Borrower or any
Subsidiary of cash in an amount equal to the Net Proceeds Amount (or portion
thereof) with respect to such Asset Sale to repay or retire Permitted Secured
Indebtedness; provided, that with respect to any such revolving Permitted
Secured Indebtedness, the amount of the Indebtedness Prepayment Application with
respect thereto shall be deemed to be equal to the amount of any commitment
reduction in respect thereof; provided further that in the course of making the
initial application (or initial offer in respect of such application) the
Borrower shall offer to prepay Term Loans in accordance with Section 4.2(b) in a
principal amount which is at least equal to the Ratable Portion for all Term
Loans outstanding hereunder at such time. “Ratable Portion” for the Term Loans
outstanding hereunder at any time means an amount equal to the product of (x)
the Net Proceeds Amount (or portion thereof) being so applied to the payment of
Permitted Secured Indebtedness multiplied by (y) a fraction the numerator of
which is the outstanding principal amount of the Term Loans outstanding
hereunder at such time and the denominator of which is the aggregate principal
amount of Permitted Secured Indebtedness of the Borrower and its Subsidiaries
outstanding at such time; provided that the outstanding principal amount of any
revolving Permitted Secured Indebtedness will not be included in such
denominator except to the extent an Indebtedness Prepayment Application is being
made with respect thereto in accordance with the preceding sentence.

 

--------------------------------------------------------------------------------

59

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower Party under any Credit Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Information” shall mean all information other than the financial projections
relating to the transactions contemplated hereby that has been or will be made
available to the Lenders.

“InfraREIT” shall mean InfraREIT, Inc., a Maryland corporation and any successor
thereto.

“InfraREIT Partners” shall mean InfraREIT Partners, LP, a Delaware limited
partnership.

“Interest Payment Date” shall mean  (a) as to any ABR Loans, the last day of
each March, June, September and December to occur while such Term Loan is
outstanding and the final maturity date of such Term Loan, (b) as to any
Eurodollar Loans having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loans having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Term Loan (other than any Term Loan
that is an ABR Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period” shall mean as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if agreed
to by all Lenders, twelve) months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six (or, if agreed to by all Lenders, twelve) months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

1.if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

2.the Borrower may not select an Interest Period that would extend beyond the
Maturity Date;

3.any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

4.the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Term Loan;

 

--------------------------------------------------------------------------------

60

provided, further, that if the Borrower does not make an Interest Period
election prior to the time indicated in the foregoing clause (b), then the
Borrower shall be deemed to have elected an Interest Period of one month.

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Eurodollar Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurodollar Screen Rate (for the longest period for
which that Eurodollar Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Eurodollar Screen Rate (for the
shortest period for which that Eurodollar Screen Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, as of the Specified
Time on the Quotation Day for such Interest Period. When determining the rate
for a period which is less than the shortest period for which the Eurodollar
Screen Rate is available, the Eurodollar Screen Rate for purposes of clause (a)
above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment Grade Credit Rating” shall mean with respect to any Person, a rating
of the long-term unsecured debt securities of such Person (or if such rating is
unavailable, issuer rating) equal to or higher than (1) “BBB-” (or the
equivalent) with a stable or better outlook by Standard & Poor’s Financial
Services LLC, or (2) “Baa3” (or the equivalent) with a stable or better outlook
by Moody’s Corporation; provided, that if such Person has a rating from both
Standard & Poor’s Financial Services LLC and Moody’s Corporation, then the
applicable rating shall be deemed to be the lower of the two.

“Investments” shall have the meaning given to it in Section 8.7.

“IRS” shall mean the United States Internal Revenue Service.

“Leased Consolidated Net Plant” shall mean that portion of the Consolidated Net
Plant of the lessor of a Lease between such lessor and a Qualified Lessee that
is the subject of such Lease.

“Leasehold” of any Person, shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Leases” shall mean (i) the System Leases, the CREZ Lease and any other leases
of transmission and distribution and related assets to a Qualified Lessee under
which the Borrower or any Subsidiary of the Borrower is a party as a lessor, and
(ii) any lease of transmission and distribution and related assets pursuant to
which Sharyland is the lessee and a Subsidiary of Sharyland or another Person
Controlled by one or more Hunt Family Members is the lessor; provided, no such
lease will qualify as a “Lease” hereunder if each of the three following
criteria apply: (x) Sharyland is the lessee, (y) cash rental payments have
become due and payable pursuant thereto and (z) none of the Borrower, a
Subsidiary of the Borrower or a Subsidiary of Sharyland is the lessor.

“Lender” shall have the meaning defined in the preamble hereto.

“Lender Affiliate” shall mean (a) any Affiliate of any Lender and (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in a commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.

 

--------------------------------------------------------------------------------

61

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest, or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person, in each case in the nature
of a security interest of any kind whatsoever.

“Loan Party” shall mean the Borrower and each Subsidiary that is a party to a
Credit Document, as applicable.

“Material Adverse Effect” shall mean a material adverse effect upon and/or
material adverse developments with respect to (a) the operations, business,
assets, properties, liabilities or financial condition of the Borrower and its
Subsidiaries (taken as a whole), (b) the ability of the Borrower and the
Subsidiary Guarantors (taken as a whole) to perform their obligations under the
Credit Documents, (c) the legality, validity or enforceability of any material
provision of this Agreement or any other Credit Document, (d) the rights or
remedies of the Administrative Agent or the Lenders under the Credit Documents
or (e) the validity, perfection or priority of the Collateral Agent’s Liens on
any material Collateral.

“Material Project Document” shall mean (i) any contract or agreement that is
related to the ownership, operation, management service, maintenance, repair or
use of the System entered into by the Borrower or any Subsidiary subsequent to
the Closing Date that involves full payments or obligations of Borrower or any
Subsidiary in excess of $5,000,000 in any calendar year, and (ii) System Leases,
but shall exclude any documents subject to Section 8.12 herein.

“Maturity Date” shall mean June 5, 2020.

“McAllen Lease” shall mean the Third Amended and Restated Master System Lease
Agreement (McAllen System), dated December 1, 2014 between the Borrower, as
lessor, and Sharyland, as lessee, as such lease may be amended, restated,
supplemented or otherwise modified from time to time, or any new lease entered
into in replacement thereof, in accordance with Section ‎7.10(b) and/or 8.16 of
this Agreement, as applicable.

“Minimum Amount” shall mean $500,000 or a whole multiple of $100,000 in excess
thereof.

“Mizuho” shall mean Mizuho Bank, Ltd.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, in connection with the incurrence or issuance of
any Indebtedness, the cash proceeds received from such issuance, net of
attorney’s fees, investment banking fees, accountants’ fees, discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Proceeds Amount” shall mean, with respect to any Transfer of any assets by
any Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (if not cash, valued at the Fair Market Value of such
consideration at the time of the consummation of such Transfer) allocated to
such Person in respect of such Transfer, net of any applicable taxes incurred in
connection with such Transfer, minus (b) all ordinary and reasonable
out-of-pocket costs and expenses actually incurred by such Person in connection
with such Transfer.

 

--------------------------------------------------------------------------------

62

 

“New Project” shall mean any transmission or distribution project, including any
such project acquired or built by a Project Finance Subsidiary, any “New
Project” or “Footprint Project” (as defined in the Leases) that the Borrower or
a Subsidiary of the Borrower funds pursuant to a Lease and any such project that
InfraREIT or a Subsidiary thereof acquires pursuant to the Development
Agreement.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-Recourse Debt” shall mean Indebtedness of a Project Finance Subsidiary or a
Subsidiary of Sharyland, as the case may be, that, if secured, is secured solely
by a pledge of collateral owned by such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, and the Capital Stock in such
Project Finance Subsidiary or such Subsidiary of Sharyland, as the case may be,
and for which no Person other than such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, is personally liable.

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

“Note Purchase Agreements” shall mean, collectively, the 2009 Note Purchase
Agreement, the 2010 Note Purchase Agreement and the 2015 Note Purchase
Agreement.

“Notice Office” shall mean the office of the Administrative Agent at 300 Madison
Avenue, 5th Floor, New York, NY 10017 or such other office as the Administrative
Agent may designate to the Borrower from time to time.

“O&M Costs” shall mean actual cash management and operation costs of the
Borrower, taxes payable by the Borrower, insurance premiums, consumables, fees
and expenses of, and other amounts owing to, the Administrative Agent, the
Collateral Agent and the Depositary, and other costs and expenses in connection
with the management or operation of the Borrower, but exclusive in all cases of
(a) non-cash charges, including depreciation or obsolescence charges or reserves
therefor, amortization of intangibles or other bookkeeping entries of a similar
nature, (b) all other payments of Debt Service, (c) costs of repair or
replacement paid with insurance proceeds and (d) development costs related to
any Project Finance Subsidiary.

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Term Loans, and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Term Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Swap Contracts or Specified Cash Management Contracts, any affiliate
of any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Credit Document, any
Specified Swap Contracts or any Specified Cash Management Contracts whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

--------------------------------------------------------------------------------

63

“Other Connection Taxes” shall mean with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14).

“Participant Register” shall have the meaning provided in Section 12.4(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permit” shall mean any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority, provided that interests or estates in real property,
shall not be considered Permits.

“Permitted Investments” shall mean any (a) marketable direct obligation of the
United States of America, (b) marketable obligation directly and fully
guaranteed as to interest and principal by the United States of America, (c)
demand deposit with Depositary, or time deposit, certificate of deposit and
banker’s acceptance issued by any member bank of the Federal Reserve System
which is organized under the laws of the United States of America or any state
thereof or any United States branch of a foreign bank, in each case whose equity
capital is in excess of $500,000,000 and whose long-term debt securities are
rated “A” or better by S&P and “A2” or better by Moody’s, (d) commercial paper
or tax exempt obligations given the highest rating by Moody’s and S&P, (e)
obligations of a commercial bank described in clause (c) above, in respect of
the repurchase of obligations of the type as described in clauses (a) and (b)
hereof, provided that such repurchase obligation shall be fully secured by
obligations of the type described in said clauses (a) and (b) and the possession
of such obligation shall be transferred to, and segregated from other
obligations owned by, any such bank, (f) instrument rated “AAA” by S&P and “Aaa”
by Moody’s issued by investment companies and having an original maturity of 180
days or less, (g) eurodollar certificates of deposit issued by any bank
described in clause (c) above, and (h) marketable security rated not less than
“A-1” by S&P or not less than “Prime-1” by Moody’s.  In no event shall Permitted
Investments include any obligation, certificate of deposit, acceptance,
commercial paper or instrument which by its terms matures (A) more than 180 days
after the date of investment, unless a bank meeting the requirements of clause
(c) above shall have agreed to repurchase such obligation, certificate of
deposit, acceptance, commercial paper or instrument at its purchase price plus
earned interest within no more than 90 days after its purchase thereunder or (B)
after the next payment date.

“Permitted Liens” shall mean all Liens permitted pursuant to Section ‎8.5.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness that
constitutes a renewal, refinancing, extension, amendment or amendment and
restatement (a “Refinancing”) of any Existing Indebtedness (as applicable, the
“Refinanced Debt”); provided that (i) the principal amount (or accreted value,
if applicable) of any such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Refinanced Debt
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon and

 

--------------------------------------------------------------------------------

64

other amounts paid in connection with the defeasance or discharge of such
Indebtedness plus other amounts paid and fees and expenses incurred in
connection with such Refinancing plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder; (ii) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the
applicable maturity date for the Refinanced Debt; (iii) the weighted average
life to maturity of such Permitted Refinancing Indebtedness is not less than the
weighted average life to maturity of the Refinanced Debt; (iv) such Permitted
Refinancing Indebtedness may not have guarantors, obligors or security in any
case more extensive than that which applied to the Refinanced Debt and (v) such
Refinanced Debt shall be defeased or satisfied and discharged, and all accrued
interest, fees and premiums (if any) in connection therewith shall be paid.

“Permitted Secured Indebtedness” shall have the meaning given to it in the
Collateral Agency Agreement.

“Person” shall mean any individual, partnership, joint venture, firm,
cooperative corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” shall mean any single-employer plan as defined in Section 4001 of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) a Loan Party, a Subsidiary of a Loan Party or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which a Loan Party, a Subsidiary of a Loan Party or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

“Pledge Agreement” shall mean the Amended and Restated Assignment of Membership
Interests and Pledge Agreement, dated as of December 10, 2014, by TDC, with
respect to its membership interests in the Borrower, to the Collateral Agent.

“Preferred Stock” shall mean any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.

“Project Finance Subsidiary” shall mean a special purpose Subsidiary of a Person
created to develop a New Project and to finance such New Project solely with
Non-Recourse Debt and equity (including, for the avoidance of doubt, CV Project
Entity, L.L.C. and GS Project Entity).  

“Promissory Notes” shall mean the collective reference to any promissory note
evidencing Term Loans.

“Property Reinvestment Application” shall mean, with respect to any Transfer of
assets constituting an Asset Sale, the application of all or any portion of the
Net Proceeds Amount with respect to such Transfer to the acquisition by the
Borrower or any of its Subsidiaries of assets to be used in the principal
business of the Borrower or any of its Subsidiaries.  For avoidance of doubt, to
the extent consideration received by the Borrower or any of its Subsidiaries in
an Asset Sale is not cash but constitutes assets to be used in the principal
business of the Borrower or any of its Subsidiaries, the Net Proceeds Amount in
respect of such consideration received shall be considered a Property
Reinvestment Application.

“Public Lender” shall have the meaning specified in Section 7.1.

 

--------------------------------------------------------------------------------

65

“Qualified Lessee” shall mean Sharyland and/or any other utility that is (x)
approved or authorized by the applicable public utility commission or similar
regulatory authority to operate and/or lease the transmission and/or
distribution assets of Borrower or any Subsidiary and (y) a party to a
then-effective lease agreement with the Borrower or a Subsidiary thereof
pursuant to which such utility leases and operates such entity’s transmission
and/or distribution assets.

“Qualified Lessee Affiliate Loan” shall mean loans made by InfraREIT Partners or
a Subsidiary thereof to Qualified Lessees from time to time in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding as long as
the use of proceeds of such loans is limited to the acquisition or financing of
equipment or other assets used in the Qualified Lessee’s operation or lease of
transmission or distribution assets from the Borrower or a Subsidiary thereof
pursuant to a Lease.

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Real Property Collateral” shall mean any fee owned material real property
(other than easements and rights of way).

“Register” shall have the meaning set forth in Section ‎12.4(c).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Term
Loans constitute more than 50% of the total outstanding Term Loans of
Non-Defaulting Lenders.

“Required Permit” shall have the meaning provided in Section 6.12.

“Required Secured Parties” shall have the meaning provided in the Collateral
Agency Agreement.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation or formation and by-laws or partnership or operating agreement or
other organizational or governing documents of such Person, and any local, state
or federal law, regulation, rule, ordinances or determination, interpretation or
order of an arbitrator or a court or other Governmental Authority, and any
Required Permit, in each case applicable to or binding upon such Person or any
of its properties or its business or to which such Person or any of its
properties or its business is subject.

“Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Borrower with responsibility for the administration of the
relevant portion of this Agreement.

“Revolving Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of December 10, 2014, as amended by the First Amendment,
Direction and Consent, dated as of September 28, 2015, among Sharyland
Distribution & Transmission Services, L.L.C., the several lenders from time to
time parties thereto, and Royal Bank of Canada, as administrative agent (as may
be further amended, restated, supplemented or otherwise modified from time to
time).

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

--------------------------------------------------------------------------------

66

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations, the European Union, any European Union member state,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Designated Jurisdiction or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“SEC” shall have the meaning provided in Section ‎7.1(h).

“Secured Parties” shall mean the Collateral Agent, Administrative Agent, the
Lenders, and any other Persons that become parties to the Collateral Agency
Agreement.

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of September 29, 2015, among the Collateral Agent and the Borrower.

“Security Documents” shall mean, to the extent such document has not been
terminated, (i) the Collateral Agency Agreement, the Deeds of Trust, the Pledge
Agreement, the Deposit Agreement, the Security Agreement and (ii) other security
documents entered into pursuant to Section 7.9 and any other security documents,
financing statements and the like filed or recorded in connection with the
foregoing.

“Senior Financial Officer” shall mean the chief financial officer, principal
accounting officer, treasurer or comptroller of the Borrower or a Qualified
Lessee, as applicable.

“Sharyland” shall mean Sharyland Utilities, L.P., a Texas limited partnership.

“SP” shall mean Sharyland Projects, L.L.C., a Project Finance Subsidiary.

“Specified Cash Management Contracts” shall mean any cash management service
agreements entered into by the Borrower and any Person that is a Lender or an
affiliate of a Lender at the time such agreement is entered into.

“Specified Qualified Lessee” shall mean Sharyland and any Qualified Lessee (a)
(i) without an Investment Grade Credit Rating or (ii) whose obligations under
the applicable Leases are not guaranteed by an entity with an Investment Grade
Credit Rating and (b) whose business is limited to the leasing of transmission
and/or distribution assets from the Borrower or any of its Subsidiaries or
Affiliates.

“Specified Swap Contracts” shall mean any Swap Contracts entered into by the
Borrower and any Person that is a Lender or an affiliate of a Lender at the time
such Swap Contract is entered into.

“Specified Time” shall mean 11:00 a.m., London time.  

“Stanton/Brady/Celeste Lease” shall mean the Third Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets), dated December 31, 2015, between the
Borrower, as lessor, and Sharyland, as lessee, as such lease may be amended,
restated, supplemented or otherwise modified from time to time, or any new lease
entered into in replacement thereof, in accordance with Section ‎7.10(b) and/or
8.16 of this Agreement, as applicable.

 

--------------------------------------------------------------------------------

67

“Stanton Transmission Lease” (formerly known as FERC Lease) shall mean the Third
Amended and Restated Lease Agreement (Stanton Transmission Loop Assets), dated
December 1, 2014, between the Borrower, as lessor and Sharyland, as lessee, as
such lease may be amended, restated, supplemented or otherwise modified from
time to time, or any new lease entered into in replacement thereof, in
accordance with Section ‎7.10(b) and/or 8.16 of this Agreement, as applicable.

“Subsidiary” shall mean, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) or such
second Person and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.  

“Subsidiary Guaranties” shall mean, collectively or individually, depending on
the context, the guaranties provided by the Subsidiary Guarantors pursuant to
Section 7.9, if any, substantially in the form of Exhibit H attached hereto.

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower that is a
guarantor under a guaranty pursuant to Section 7.9.

“Subsidiary Stock” shall mean, with respect to any Person, the Capital Stock of
any Subsidiary of such Person.

“Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” shall mean, at any time, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee
retains or obtains ownership of the property so leased for U.S. federal income
tax purposes, other than any such lease under which such Person is the lessor.

 

--------------------------------------------------------------------------------

68

“System” shall mean the Borrower’s and/or any Subsidiary’s (other than a Project
Finance Subsidiary’s) integrated electrical transmission and distribution
facilities located primarily in the State of Texas and the systems and other
property necessary to operate the transmission and distribution facilities, and
all improvements to and expansions of such facilities, and each New Project
(upon its completion) owned by the Borrower or a Subsidiary thereof; provided
that, for purposes hereof, “System” shall not be deemed to include any easements
held by the Borrower or any Subsidiary.

“System Leases” shall mean (1) the McAllen Lease, (2) the Stanton/Brady/Celeste
Lease, (3) the Lease Agreement (ERCOT Transmission Assets), dated December 1,
2014, between the Borrower, as lessor, and Sharyland, as lessee, (4) the Stanton
Transmission Lease and (5) any and all other leases and supplements thereto in
connection with the System and the transmission and distribution facilities
ancillary thereto and any easements associated therewith, each as amended,
restated, supplemented or otherwise modified from time to time, or any new lease
entered into in replacement thereof, in accordance with Section ‎7.10(b) and/or
8.16 of this Agreement, as applicable.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Entity, including any interest,
additions to tax or penalties applicable thereto.

“TDC” shall mean Transmission and Distribution Company, L.L.C., a Texas limited
liability company.

“Term Commitment” shall mean, as to any Lender, the obligation of such Lender,
to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A.  The aggregate amount of the Term Commitments is $200,000,000.

“Term Loan” shall have the meaning specified in Section 1.1.

“Term Loan Fee Letter” shall mean the Arrangement Fee Letter dated as of May 17,
2017 between the Borrower, CIBC and Mizuho.

“Term Loan Percentage” shall mean, as to any Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Texas Regional Entity” shall mean the division of ERCOT authorized to develop,
monitor, assess and enforce compliance with NERC Reliability Standards within
the geographic boundaries of ERCOT and any successor thereto.

“Threshold Amount” shall mean (a) $10,000,000 with respect to the Borrower, (b)
$2,000,000 with respect to any Specified Qualified Lessee and (c) with respect
to any Qualified Lessee (other than a Specified Qualified Lessee), an amount
that could reasonably be expected to result in a Material Adverse Effect.

“Total Debt” shall mean, at any date, with respect to the Borrower, all
Indebtedness of the Borrower on a consolidated basis; provided, however, that
for purposes of calculating the Borrowers’ Total Debt to Capitalization Ratio,
the Borrower’s Total Debt shall (i) exclude Non-Recourse Debt of a Project
Finance Subsidiary of the Borrower and that portion of the Swap Termination
Value defined in clause (b) of the definition of “Swap Termination Value” and
(ii) include Indebtedness of Sharyland on a consolidated basis (excluding, for
the avoidance of doubt, Non-Recourse Debt of a Project Finance Subsidiary of
Sharyland).

 

--------------------------------------------------------------------------------

69

“Total Debt to Capitalization Ratio” shall mean the Borrower’s Total Debt,
divided by the sum of Total Debt plus the Borrower’s Consolidated Net Worth.  In
connection with any transaction or series of related transactions not prohibited
by this Agreement (including by waiver, consent or amendment given or made in
accordance with Section 12.12) pursuant to which the Borrower or any Subsidiary
makes any acquisition or disposition of assets with a fair market value greater
than $1,000,000, the Total Debt to Capitalization Ratio shall be calculated on a
pro forma basis after giving effect to such transaction or series of related
transactions as a whole (including any related incurrence, repayment or
assumption of Indebtedness).

“Transaction Documents” shall mean, collectively the Credit Documents and the
Leases to which the Borrower or a Subsidiary thereof is a party.

“Transfer” shall mean, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“Type” shall mean any type of Term Loan determined with respect to the interest
option applicable thereto, i.e., an ABR Loan or Eurodollar Loan.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as in effect in such jurisdiction.

“UCC Collateral” shall mean Collateral that is of a type in which a valid
security interest can be created under Article 9 of the New York UCC.

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.3(f)(ii)(B)(3).

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” shall mean, at any time, any Subsidiary one hundred
percent of all of the voting interests of which are owned by any one or more of
the Borrower and the Borrower’s other Wholly-Owned Subsidiaries at such time.

“Withdrawal Liability” shall mean a liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Borrower Party and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

--------------------------------------------------------------------------------

70

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile transmission, telegraph or cable.

Other Definitional Provisions.  

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings set forth herein when used in the other Credit
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

(b)As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Loan Party not defined in Section 10.1 and accounting
terms partly defined in Section 10.1, to the extent not defined, shall have the
respective meanings given to them under GAAP  (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (B) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
Leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Annex and Exhibit
references are to this Agreement unless otherwise specified.

Section 11.THE ADMINISTRATIVE AGENT

11.1Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit

 

--------------------------------------------------------------------------------

71

Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

11.2Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.

11.3Exculpatory Provisions.  Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and non-appealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
Subsidiary or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of any Borrower a
party thereto to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Borrower.

 

--------------------------------------------------------------------------------

72

11.4Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Promissory Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the Term
Loans.

11.5Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

11.6Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower or any Subsidiary, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender.  Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Term Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as

 

--------------------------------------------------------------------------------

73

it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower and its Subsidiaries.  The Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Borrower or any Subsidiary
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

11.7Indemnification.  The Lenders agree to indemnify the Administrative Agent
and its affiliates and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Term Loan Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Term Loans shall have been paid in full, ratably in accordance with such
Term Loan Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Term Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of, the Term Loans, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.

11.8The Administrative Agent in Its Individual Capacity.  The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower and its Subsidiaries as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to the Term Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in their individual capacity.

11.9Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under ‎Section 9(a) or Section
9(f)  with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent

 

--------------------------------------------------------------------------------

74

effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Term Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section ‎11.9 and of
Section ‎12.1 shall continue to inure to its benefit.

11.10Arrangers.  The Arrangers shall have no duties or responsibilities
hereunder in their respective capacities as such.

11.11Credit Bidding.  In each case, subject to the provisions of the Collateral
Agency Agreement, the Lenders hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Applicable Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (i)
through (vi) of Section 12.12(a) of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital Stock
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any

 

--------------------------------------------------------------------------------

75

reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Capital Stock and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action.

Section 12.MISCELLANEOUS.

12.1Payment of Expenses, etc.  The Borrower agrees to: (i)  pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and Arrangers in
connection with the syndication of the facilities, negotiation, preparation,
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and any amendment, waiver or consent relating thereto
(including, without limitation, the reasonable and documented fees and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent and the Arrangers); (ii) pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Arrangers and each of the Lenders in
connection with the enforcement (including pursuant to the administration of any
bankruptcy proceeding relating to the Borrower) or preservation of any rights
under the Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and disbursements of counsel
for the Administrative Agent and for each of the Lenders); (iii) indemnify the
Administrative Agent, each Lender, any of their respective Affiliates and its
respective officers, directors, employees, advisors, trustees, representatives
and agents (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, costs, liabilities, claims, damages or expenses,
including without limitation, those incurred under Environmental Law, incurred
by any of them relating in any way to any Term Loan, Credit Document, or any
transaction contemplated under any Credit Document including, without
limitation, any and all losses, costs, liabilities, claims, damages or expenses
as a result of, or arising out of, or in any way related to, or by reason of,
any investigation, litigation or other proceeding (whether or not any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by the Borrower, any Loan Party or any other Person)
related to the entering into and/or performance of any Credit Document or the
use of the proceeds of any Term Loans, the consummation of any transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees, charges and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, costs, liabilities, claims, damages or expenses to the extent
incurred by reason of (x) the gross negligence or willful misconduct or (y) a
material breach of this Agreement, in either case, as found by a final and
non-appealable decision of a court of competent jurisdiction, of or by the
Person to be indemnified or an affiliate, agent or representative of such
Person).  No Indemnitee shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.  Section
12.1(iii) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.  No Indemnitee shall
be liable for any damages arising from the use of unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

--------------------------------------------------------------------------------

76

12.2Right of Setoff.  In addition to any rights now or hereafter granted under
Applicable Law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, the Administrative Agent and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Loan Party or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any
liabilities at any time held or owing by the Administrative Agent or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent or such Lender wherever located) to or for the credit or the account of
any Loan Party against and on account of the Obligations and liabilities of such
Loan Party then due and payable to the Administrative Agent or such Lender under
this Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations of such Loan Party purchased by such
Lender pursuant to Section ‎12.4, and all other claims of any nature or
description then due and payable arising out of or connected with this Agreement
or any other Credit Document, irrespective of whether or not the Administrative
Agent or such Lender shall have made any demand hereunder and although said
deposits or liabilities owing by the Administrative Agent or such Lender, or any
of them, shall be contingent or unmatured.  Each Lender hereby agrees to hold
any such setoff or appropriation amounts to the extent constituting Collateral
under the Collateral Agency Agreement or proceeds thereof in trust for the
Administrative Agent to be turned over to the Collateral Agent to be applied in
accordance with the terms of the Collateral Agency Agreement.

12.3Notices.  (a)  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopy or email communication) and mailed, telecopied or delivered, if to the
Borrower, at the address specified opposite its signature below; if to any
Lender, at its address specified in the administrative questionnaire; or, at
such other address as shall be designated by any party in a written notice to
the other parties hereto.  All such notices and communications shall be mailed,
telecopied or (subject to Section ‎12.3(b)) electronically communicated or sent
by overnight courier, and shall be effective when received.

(b)Notices and other communications to the Administrative Agent and the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to ‎Section 1 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

12.4Benefit of Agreement.  (a)  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, provided that the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of all the
Lenders.  Each Lender may, in accordance with Applicable Law, at any time grant
participations in any of its rights hereunder or under any of the Promissory
Notes to another financial institution, provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other

 

--------------------------------------------------------------------------------

77

Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Sections 1.11, 1.13 and 4.3 of this Agreement (subject to the requirements and
limitations therein, including the requirements under Section 4.3(f) (it being
understood that the documentation required under Section 4.3(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this section; provided that such participant (i) agrees to be subject to the
provisions of Sections 1.11, 1.13 and 4.3 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 1.11, 1.13 and 4.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 1.14 with respect to any participant.  The participant shall, to the
maximum extent permitted by Applicable Law, be deemed to have the right of
setoff in respect of its participation in amounts owing under this Agreement to
the same extent as if the amount of its participation were owing directly to it
as a Lender under this Agreement provided that, in purchasing such
participation, such participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section ‎12.6(b) as fully as if it
were a Lender hereunder, and, provided, further, that no Lender shall transfer,
grant or assign any participation under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Term Loan or Promissory Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Term Commitment or Term Loan  over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or a mandatory
prepayment, shall not constitute a change in the terms of any Term Loan),
(ii) release all or substantially all of the Collateral except in accordance
with the Credit Documents or (iii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or any other
Credit Document.  Each Lender that sells a participation shall, acting solely
for this purpose as a nonfiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Term Loans
or other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Term
Loans or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such Term Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the

 

--------------------------------------------------------------------------------

78

Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(b)Notwithstanding the foregoing, in accordance with Applicable Law at any time
and from time to time, any Lender may assign all or a portion of its Term Loans
and its rights and obligations under this Agreement to one or more other Persons
with the prior written consent of:

(i)the Borrower in its sole discretion, provided that, no consent of the
Borrower shall be required in either case for an assignment to a Lender, an
Affiliate of a Lender or, if an Event of Default under ‎Section 9(a), ‎9(b),
‎9(j) or ‎9(k) has occurred and is continuing, any other assignee; and

(ii)the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of any Term Loans to an assignee that is a Lender immediately
prior to giving effect to such assignment;

and, provided further, that no such assignment shall be made (A) to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries (including, without
limitation, any Hunt Family Member), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person.

Unless the Borrower and the Administrative Agent otherwise agree, no assignment
pursuant to this Section 12.4(b) shall, to the extent such assignment represents
an assignment to an institution other than one or more Lenders hereunder, be in
an aggregate amount less than $1,000,000 unless all Term Loans of the assigning
Lender are so assigned.  If any Lender so sells or assigns all or a part of its
interests hereunder or under the Promissory Notes, any reference in this
Agreement or the Promissory Notes to such assigning Lender shall thereafter
refer to such Lender and to the respective assignee to the extent of their
respective interests, and the assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would if it were such assigning Lender and the assignee shall be treated as a
Lender and a party to this Agreement.  Each assignment pursuant to this
Section ‎12.4(b) shall be effected by the assigning Lender and the assignee
Lender executing an Assignment Agreement (appropriately completed), subject to
acceptance and recording thereof by the Administrative Agent.  In the event of
any such assignment to a Person not previously a Lender hereunder, either the
assigning or the assignee Lender shall pay to the Administrative Agent a
nonrefundable assignment fee of $3,500 which may, in the Administrative Agent’s
sole discretion, be waived (and shall deliver any information, to be provided by
the assignee, requested by the Administrative Agent), and at the time of any
assignment pursuant to this Section ‎12.4(b), if any such assignment occurs
after the Closing Date, the Borrower will, if requested by the assignee or
assignor, issue new Promissory Notes to the respective assignee and, if
applicable, to the assigning Lender.  Each Lender and the Borrower agree to
execute such documents (including, without limitation, amendments to this
Agreement) as shall be necessary to effect the foregoing.  Nothing in this
clause (b) shall prevent or prohibit any Lender from pledging its Promissory
Notes or Term Loans, including, without limitation, to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank.  

 

--------------------------------------------------------------------------------

79

(c)The Administrative Agent acting on behalf of the Borrower shall maintain at
one of its offices a copy of each Assignment Agreement delivered to it (as
required hereby) and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the principal amount (and stated
interest) of the Term Loans owing to, each Lender from time to time (whether or
not evidenced by a Promissory Note).  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Term Loan recorded therein for all
purposes of this Agreement, notwithstanding any notice to the contrary.  Any
assignment of any Term Loan whether or not evidenced by a Promissory Note shall
be effective only upon appropriate entries with respect thereto being made in
the Register (and each Promissory Note shall expressly so provide).  The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under a note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

12.5No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Loan Party and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or any Lender would otherwise have.  No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

12.6Payments Pro Rata.  (a)  The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of any Loan Party in respect of
any Obligations of such Loan Party hereunder, it shall distribute such payment
to the Lenders (other than any Lender that has expressly waived its right to
receive its pro rata share thereof) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received.

(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise but excluding
any amounts received pursuant to Section 1.14 or 12.4) which is applicable to
the payment of the principal of, or interest on, the Term Loans or Fees, of a
sum which with respect to the related sum or sums received by other Lenders is
in a

 

--------------------------------------------------------------------------------

80

greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Loan Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount, provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

12.7Calculations; Computations.  The financial statements to be furnished to the
Lenders pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except for the absence of
notes and normal year-end adjustments in the case of unaudited financial
statements and except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrower to the Lenders), provided that, except as
otherwise specifically provided herein, all computations determining compliance
with ‎Section 8, including definitions used therein, shall utilize accounting
principles and policies in effect at the time of the preparation of, and in
conformity with those used to prepare, the December 31, 2016 historical
financial statements of the Borrower delivered to the Administrative Agent
pursuant to Section ‎6.5.  

12.8Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER AND ANY CLAIM OR CONTROVERSY
RELATED TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.  Any legal action or proceeding with
respect to this Agreement or any other Credit Documents may be brought in the
courts of the State of New York sitting in New York County or of the United
States for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The Borrower further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at its address for notices pursuant to Section ‎12.3, such
service to become effective 30 days after such mailing.  Nothing herein shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

(b)The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause ‎(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

--------------------------------------------------------------------------------

81

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(d)The Borrower hereby irrevocably waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any indirect, special, exemplary,
punitive or consequential damages.

12.9USA PATRIOT Act.  Each Lender, which is subject to Section 326 of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), hereby notifies the Borrower that, pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.  

12.10Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

12.11Headings.  The headings of the several sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

12.12Amendment or Waiver.  (a) Neither this Agreement, any other Credit
Document, nor any terms hereof or thereof may be amended or modified except in
accordance with the provisions of this Section ‎12.12.  The Required Lenders
(or, with the written consent of the Required Lenders, the Administrative Agent)
and each Loan Party party to the relevant Credit Document may, from time to time
(i) enter into written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder; provided that with
respect to any amendment or supplement that adversely affects the Collateral
Agent, the written consent of the Collateral Agent shall be required or (ii)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

(i)extend the final scheduled date of maturity of any Term Loan, reduce the
principal, stated rate of any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest

 

--------------------------------------------------------------------------------

82

rates (which waiver shall be effective with the consent of the Required
Lenders)), or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Term Commitment, in each
case without the consent of each Lender directly affected thereby;

(ii)eliminate or reduce the voting rights of any Lender under this Section
‎12.12 without the written consent of such Lender;

(iii)release all or substantially all of the Subsidiary Guarantors or all or
substantially all of the Collateral in any transaction or series of related
transactions without the consent of each Lender;

(iv)consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Credit Documents without the
written consent of each Lender;

(v)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(vi)amend, modify or waive any provision of Section 1.10 or Section 12.6 without
the written consent of each Lender; or

(vii)amend, modify or waive any provision of Article 11 or any other provision
of any Credit Document that affects the Administrative Agent without the written
consent of the Administrative Agent.

(b)Notwithstanding anything to the contrary contained in this Section 12.12,  in
the event that, at any time and from time to time, the debt service coverage
ratio financial covenant in the Revolving Credit Agreement is removed or is
amended (or any component definition thereof is amended) (each, a “Revolver
Coverage Ratio Removal/Amendment”), the Debt Service Coverage Ratio covenant in
Section 7.11(b) of this Agreement will be automatically removed or amended, as
applicable, in a corresponding manner (including to reflect any amendments to
any component definition thereof). Within five (5) Business Days of the
execution of any amendment to the Revolving Credit Agreement reflecting a
Revolver Coverage Ratio Removal/Amendment, the Borrower shall furnish a copy of
such amendment to the Administrative Agent.  Upon written request of the
Borrower, the Lenders and the Administrative Agent will enter into an amendment
to this Agreement pursuant to which this Agreement will be formally amended to
incorporate any Revolver Coverage Ratio Removal/Amendment.

(c)Notwithstanding anything to the contrary contained in this Section ‎12.12,
(i) any Credit Document, this Agreement or any related document may be amended,
supplemented or waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (x) to
comply with local law or advice of local

 

--------------------------------------------------------------------------------

83

counsel, (y) to cure ambiguities, omissions, mistakes or defects or (z) to cause
such Credit Document or other document to be consistent with this Agreement and
the other Credit Documents and (ii) the Administrative Agent may direct the
Collateral Agent to (x) release any Subsidiary Guarantor from its Guaranty of
the Obligations if, in compliance with this Agreement, such Subsidiary Guarantor
ceases to be a Wholly-Owned Subsidiary or becomes a Foreign Subsidiary, a
Project Finance Subsidiary or any other Subsidiary that is prohibited from
providing a Guaranty of the Obligations by any Applicable Law and (y) release
the liens on or security interests in any Collateral that is sold, transferred,
or otherwise disposed of in accordance with this Agreement or as otherwise
permitted pursuant to a transaction waived, consented to or agreed to by the
Required Lenders.

12.13Survival.  All indemnities set forth herein including, without limitation,
in Section ‎1.13, ‎4.3 or ‎12.1 shall survive the execution and delivery of this
Agreement and the making and repayment or assignment of the Term Loans.

12.14Domicile of Loans.  Each Lender may transfer and carry its Term Loans at,
to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrower shall not be responsible for costs arising
under Sections 1.11 or ‎1.13 resulting from any such transfer to the extent not
otherwise applicable to such Lender prior to such transfer.

12.15Confidentiality.  The Administrative Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or, subject to an agreement to comply
with the provisions of this Section, any Lender Affiliate (b) subject to an
agreement to comply with the provisions of this Section, to any assignee or
participant or prospective assignee or participant or any actual or prospective
direct or indirect counterparty to any Specified Swap Contracts or Specified
Cash Management Contracts (or any professional advisor to such counterparty),
(c) on a need-to-know basis, to its employees involved in the administration of
this Agreement or any other Credit Document, directors, agents, attorneys,
accountants, consultants and other professional advisors or those of any of its
Affiliates (each of whom shall be instructed to hold the same in confidence),
(d) upon the request or demand of any Governmental Entity having jurisdiction
over such Lender, (e) in response to any order of any court or other
Governmental Entity or as may otherwise be required pursuant to any Requirement
of Law, (f) that has been publicly disclosed other than in breach of this
Agreement, or becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower, (g) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (h) in connection
with the exercise of any remedy hereunder or under any other Credit Document,
(i) subject to an agreement to comply with the provisions of this Section, any
actual or prospective party (or its related parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder or (j) on a
confidential basis to (i)  any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the

 

--------------------------------------------------------------------------------

84

issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder.  For purposes of this
Section, “information” means  all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than (i) any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary and (ii) information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry, provided
that, in the case of information received from the Borrower or any Subsidiary
after the date hereof, such information is not designated as “Public Side
Information” or is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

12.16Integration.  This Agreement and the other Credit Documents represent the
agreement of the Borrower, the other Loan Parties, the Administrative Agent and
the other Credit Parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Borrower,
any of its Affiliates, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

12.17Acknowledgments.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between the Administrative Agent and Lenders, on one hand, and the Borrower, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

12.18Severability.  If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
12.18, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Bankruptcy Event,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

--------------------------------------------------------------------------------

85

12.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

12.20Release of Subsidiary Guarantors and Collateral.

(a)Notwithstanding anything to the contrary herein or in any other Credit
Document, to the extent that all of the Capital Stock of any Subsidiary
Guarantor is sold, transferred or disposed of (other than to the Borrower or
another Subsidiary Guarantor) in a transaction not prohibited by the Credit
Documents, such Subsidiary Guarantor shall be released from its obligations in
respect of its Subsidiary Guaranty without the need for any further consent
from, or action by, any Lender or the Administrative Agent; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
Business Days (or such shorter period as the Administrative Agent may agree)
prior to the date of the proposed release, a written notice of release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including an estimate of the consideration
paid thereof, if any, and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Credit Documents and that no Default or Event
of Default exists or will exist after giving effect to such transaction. At the
request and sole expense of the Borrower following any such termination, each
Lender hereby agrees to execute and deliver any documents (and authorizes the
Administrative Agent to execute and deliver any such documents) reasonably
requested by the Borrower to further evidence or give effect to the release of
the Subsidiary Guaranty of such Subsidiary.

 

--------------------------------------------------------------------------------

86

(b)Notwithstanding anything to the contrary herein or in any other Credit
Document, it is understood and agreed that (other than with respect to any Asset
Sale to the Borrower or any Subsidiary Guarantor) the liens on and security
interests in any Collateral that is subject to an Asset Sale not prohibited by
the Credit Documents shall be automatically released in accordance with the
Collateral Agency Agreement without the need for any further consent from, or
action by, any Lender or the Administrative Agent so long as the conditions to
such release set forth in Section 6.1(a) of the Collateral Agency Agreement are
satisfied and the Borrower shall have delivered to the Administrative Agent the
notice required by Section 7.1(i). At the request and sole expense of the
Borrower following any such release, each Lender hereby agrees to execute and
deliver any documents (and authorizes the Administrative Agent to execute and
deliver any such documents) reasonably requested by the Borrower to further
evidence or give effect to the release of such liens on or security interests in
any Collateral that is subject to such Asset Sale.

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

117

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

Address for Notices:

 

 

 

1807 Ross Avenue, 4th Floor

1900 North Akard

Dallas, Texas 75201

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

 

 

 

 

Attention: Kristin BoydGeoff Ley

 

 

 

 

 

 

 

E-mail: kboydgley@huntutility.com

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Brant Meleski

 

Title:

 

Chief Financial Officer

 




 

--------------------------------------------------------------------------------

118

 

Address for Notices:

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Administrative Agent

Canadian Imperial Bank of Commerce

300 Madison Avenue, 5th Floor

New York, NY 10017

 

 

 

Attention: Anju Abraham

 

 

 

Email: anju.abrahm@cibc.com

 

 

 

Telecopy: (212) 856-3991

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

119

 

Address of Notices:

Mizuho Bank, Ltd.

MIZUHO BANK, LTD., as Lender

320 Park Avenue

 

 

 

New York, NY 10022

 

 

 

[Attention:

 

 

 

Email:

By:

 

 

Telecopy:]

Name:

 

 

 

Title:

 

 

 

 